 



EXECUTION VERSION   Exhibit 10-Z(2)

Dated 18 July 2007
 
        (1)   DANA EUROPE FINANCING (IRELAND) LIMITED   (2)   DANA INTERNATIONAL
LUXEMBOURG SARL   (3)   The Originators   (4)   GE LEVERAGED LOANS LIMITED   (5)
  GE FACTOFRANCE SNC   (6)   DANA EUROPE S.A.   (7)   The Lenders   (8)  
Certain other parties from time to time party to the Transaction Documents
described herein.

 
MASTER SCHEDULE OF DEFINITIONS,
INTERPRETATION AND CONSTRUCTION
 
(LOGO) [l27056al2705601.gif]
 
LONDON

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page  
 
       
1.
  Schedule Documents     1  
2.
  Definitions     1  
 
  2.1 Certain defined terms     1  
 
  2.2 Other terms     52  
 
  2.3 Computation of time periods     54  
3.
  Miscellaneous     54  
 
  3.1 Amendment     54  
 
  3.2 Notices     55  
 
  3.3 Governing Law     55  
 
  3.4 Execution in counterparts     55  
4.
  Accession of Originators     56  
 
  4.1 Deed of Accession     56  
 
  4.2 Effect of Deed of Accession     56  
 
  4.3 Acknowledgements and confirmations     56  

Schedules

     
1.
  Address and Notice Information
2.
  Conditions Precedent for the Initial Austrian Effective Date
3.
  Conditions Precedent for the Initial Belgian Effective Date
4.
  Conditions Precedent for the Initial French Effective Date
5.
  Conditions Precedent for the Initial Italian Effective Date
6.
  Conditions Precedent for the Initial Spanish Effective Date
7.
  Form of Deed of Accession
8.
  Facility Accounts and Account Banks
9.
  Dana Europe Organisational Chart
10.
  Permitted Disposals
11.
  Repatriation Plan
12.
  Permitted Indebtedness
13.
  Permitted Loans
14.
  Permitted Transactions

i



--------------------------------------------------------------------------------



 



MASTER SCHEDULE OF DEFINITIONS, INTERPRETATION AND CONSTRUCTION

1.   SCHEDULE DOCUMENTS       The Schedule Documents are as follows:

  (a)   this Master Schedule of Definitions, Interpretation and Construction;  
  (b)   the Receivables Loan Agreement;     (c)   the Servicing Agreement;    
(d)   the Performance Undertaking;     (e)   the Subordinated Loan Agreement;  
  (f)   each Originator Sale Agreement, other than the Italian RPA;     (g)  
each Intermediate Transfer Agreement;     (h)   the Security Agreement;     (i)
  each Account Security Agreement;     (j)   the Spanish Account Agency
Agreement;     (k)   the Spanish Seller Payout Call Option Agreements;     (l)  
the Corporate Services Agreements;     (m)   each Fee Letter; and     (n)   each
other Transaction Document and each other instrument, document and other
agreement from time to time executed in connection with the foregoing.

2.   DEFINITIONS   2.1   Certain defined terms       Except where the context
otherwise requires, the following terms used in the Schedule Documents have the
following meanings:       “Account Security Agreements” means, as the context
requires all or any one of, the Austrian Account Security Agreements, the
Belgian Account Security Agreements, the French Account Security Agreements, the
German Account Security Agreements, the Italian Account Security Agreements and
the Spanish Account Security Agreements.       “Adjusted EBITDA” means, for any
period determined on an aggregated basis for the Dana European Entities, the
Borrower and the Spanish Account SPV in accordance with Modified GAAP, without
duplication as calculated below:

1



--------------------------------------------------------------------------------



 



  (a)   Net Income less (without duplication and to the extent included in Net
Income) (i) income from forward contracts (on a mark-to-market basis), (ii) net
income from discontinued operations (iii) interest income, (iv) corporate and
income tax credits (v) non-recurring, transactional or unusual gains and
(vi) equity earnings from Affiliates,     (b)   plus (without duplication and to
the extent deducted in calculating Net Income) (i) expense from forward
contracts (on a mark-to-market basis), (ii) net losses from discontinued
operations, (iii) interest expense, (iv) tax expense relating to corporate or
income tax, (v) depreciation expense, (vi) amortisation expense, (vii) amounts
deposited or invested in the Dana European Legal Group under the circumstances
described in Clause 10.3(a) (Financial covenant) of the Performance Undertaking
which amounts, for the avoidance of doubt, shall only be included in the
calculation of Adjusted EBITDA under the circumstances where the Fixed Charges
Coverage Ratio is to be recalculated treating such amounts as part of Adjusted
EBITDA in accordance with the terms of the Transaction Documents,
(viii) facility fees, unused commitment fees, letter of credit fees and similar
fees, (ix) non-cash non-recurring transactional or unusual losses (provided such
losses are adequately demonstrated to the Administrative Agent to be non-cash in
nature), (x) non-cash Restructuring Charges (provided such Restructuring Charges
are adequately demonstrated to the Administrative Agent to be non-cash in
nature), (xi) cash non-recurring transactional or unusual losses and cash
Restructuring Charges up to an aggregate amount of €5,000,000 in any rolling
12 month period, (xii) Transaction Fees, (xiii) equity losses from Affiliates
and (xiv) minority interests.

    “Adjusted Eurocurrency Rate” means, for any Interest Period, an interest
rate per annum obtained by dividing (a) the Eurocurrency Rate for such Interest
Period by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period.       “Administrative Agent” means GE
Leveraged Loans Limited, in its capacity as administrative agent for the
Lenders, and any successor thereto in such capacity appointed pursuant to Clause
8 (The Administrative Agent) of the Receivables Loan Agreement.      
“Administrative Agent Fee Letter” has the meaning specified in Clause 2.4(b)
(Interest and Fees) of the Receivables Loan Agreement.       “Adverse Claim”
means a mortgage, charge, pledge, lien or other security interest (including any
lien by attachment, retention of title and any form of extended retention of
title), securing any obligation of any Person or any other agreement or
arrangement having a similar effect.       “Affiliate” means any Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, another Person or any subsidiary of such other Person. A Person
shall be deemed to control another Person if the controlling Person owns 51% or
more of any class of equity voting securities or other ownership interests in
the controlled Person or possesses, directly or indirectly, the

2



--------------------------------------------------------------------------------



 



    power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of share capital, by contract or
otherwise.       “Agreed Annual Income” means, with respect to (a) the Spanish
Account SPV, the amount payable to the Spanish Account SPV pursuant to the
Transaction Documents to which the Spanish Account SPV is a party or such other
amount as may otherwise be agreed between the Borrower, the Administrative Agent
and the Spanish Account SPV and (b) the Borrower, €1,000 per annum or such other
amount as may be agreed between the Borrower, the Servicer and the
Administrative Agent.       “Agreed Form” in relation to any document means the
form agreed by, and initialled for the purpose of identification by or on behalf
of, the Administrative Agent and the Performance Undertaking Provider, as
amended from time to time with the consent of the Performance Undertaking
Provider and the Administrative Agent in writing.       “Aggregate Commitment”
means, at any time, the sum of the Commitments then in effect. The initial
Aggregate Commitment as of the Closing Date shall be equal to €170,000,000.    
  “Aggregate Principal Balance” means the aggregate outstanding Principal
Balance (in Euro or the Euro Equivalent) of the Loans hereunder provided that,
solely for the purposes of computing whether the Aggregate Principal Balance
exceeds the Maximum Aggregate Principal Balance, the Aggregate Principal Balance
on any day shall be deemed to be reduced by an amount equal to the aggregate
amount of funds (in Euro or the Euro Equivalent) then held in the Borrower
Operating Account (Principal) and which are then available to be withdrawn and
applied to reduce the Aggregate Principal Balance on the date of such
computation.       “Alternative Rate” has the meaning specified in Clause
2.12(b) (Illegality) of the Receivables Loan Agreement.       “Alternative Rate
Loan” has the meaning specified in Clause 2.12(a) (Illegality) of the
Receivables Loan Agreement.       “Applicable MAPB Percentage” means the sum of:

  (a)   (i) during a Trigger Period, 85%; or

  (ii)   during the period commencing on the last day of the immediately
preceding Trigger Period and ending on the second consecutive quarterly Testing
Date thereafter on which the Fixed Charges Coverage Ratio is at least 1.5:1,
92.5%; or     (iii)   at all other times, 100%,

    less:

  (b)   at all times whilst the Servicer is delivering Roll-Forward Reports
pursuant to Clause 2.3(d) (Roll-Forward Reports) of the Servicing Agreement in
respect of the Receivables of any Originator on a monthly basis in accordance
with the proviso set forth in that Clause, 5%; and

3



--------------------------------------------------------------------------------



 



  (c)   after 31 October 2007, at all times whilst the Servicer is delivery
Roll-Forward Reports pursuant to Clause 2.3(d) (Roll-Forward Reports) of the
Servicing Agreement in respect of the Receivables of any Originator on a monthly
basis in accordance with the proviso set forth in that Clause, a further 5%
(which further reduction in the Applicable MAPB Percentage is, for the avoidance
of doubt, in addition to any reduction pursuant to paragraph (b) above); and    
(d)   during a Dilution Trigger Period, 5% or such other percentage as may
otherwise be determined by the Administrative Agent and notified to the Borrower
in accordance with Clause 2.20 (Adjustments to the Applicable MAPB Percentage)
of the Receivables Loan Agreement; and     (e)   during a DSO Trigger Period, 5%
or such other percentage as may otherwise be determined by the Administrative
Agent and notified to the Borrower in accordance with Clause 2.20 (Adjustments
to the Applicable MAPB Percentage) of the Receivables Loan Agreement,

    provided that for the purposes of determining the Applicable MAPB Percentage
the Fixed Charges Coverage Ratio as of each Testing Date shall have been
calculated without taking into account any Covenant Correction Amount.      
“Applicable Margin” has the meaning specified in the Lender Fee Letter.      
“Approved Currency” means Euros, U.S. Dollars and Sterling.       “Approved
Obligor Jurisdiction” means any Approved Originator Jurisdiction, Australia,
Canada (excluding the province of Quebec), Czech Republic, Finland, Ireland,
Japan, the Netherlands, Norway, Portugal, Scotland, Sweden, Switzerland, England
and Wales, the U.S. and any other jurisdiction approved in writing by the
Administrative Agent.       “Approved Originator Jurisdiction” means Austria,
Belgium, France, Germany, Italy and Spain and any other jurisdiction approved in
writing by the Administrative Agent and the Required Lenders.       “Assignment
and Acceptance” means an assignment and acceptance agreement entered into by a
Lender, an Eligible Assignee and the Administrative Agent, pursuant to which
such Eligible Assignee may become a party to the Receivables Loan Agreement in
substantially the form of Exhibit A (Form of Assignment and Acceptance) to the
Receivables Loan Agreement.       “Austrian Account Security Agreement” means
any agreement designated as such in any Austrian RPA.       “Austrian Collection
Account Bank” means any bank or other financial institution set forth on
Schedule 8 (Facility Accounts and Account Banks) under the heading “Austrian
Collection Account Banks”, as such Schedule may be amended from time to time in
accordance herewith.

4



--------------------------------------------------------------------------------



 



    “Austrian Intermediate Transfer Agreement” means the Austrian Intermediate
Transfer Agreement, dated on or about the Initial Austrian Effective Date, among
the Intermediate Transferor and the Borrower.       “Austrian Originators” means
each entity designated as a “Seller” under an Austrian RPA.       “Austrian RPA”
means the receivables purchase agreement, dated on or about the Initial Austrian
Effective Date, between Dana Austria GmbH and the Intermediate Transferor, and
such additional Austrian law receivables purchase agreements as may be entered
into from time to time pursuant to Clause 10.12(b) (Limitation on the addition
and termination of Originators) of the Receivables Loan Agreement, for so long
as such agreements remain in full force and effect.       “Belgian Account
Security Agreement” means any agreement designated as such in any Belgian RPA.  
    “Belgian Collection Account Bank” means any bank or other financial
institution set forth on Schedule 8 (Facility Accounts and Account Banks) under
the heading “Belgian Collection Account Banks”, as such Schedule may be amended
from time to time in accordance herewith.       “Belgian Originators” means each
entity designated as a “Seller” under a Belgian RPA.       “Belgian RPA” means
the receivables purchase agreement, dated on or about the Initial Belgian
Effective Date, between Spicer Off-Highway Belgium and the Borrower, and such
additional Belgian law receivables purchase agreements as may be entered into
from time to time pursuant to Clause 10.12(b) (Limitation on the addition and
termination of Originators) of the Receivables Loan Agreement, for so long as
such agreements remain in full force and effect.       “Bills of Exchange
Redirection Date” means in respect of an Originator, the day falling thirty
(30) days after the Initial Effective Date applicable to such Originator.      
“Borrower” means Dana Europe Financing (Ireland) Limited, a limited liability
company incorporated under the laws of Ireland.       “Borrower Operating
Account” means any account set forth on Schedule 8 (Facility Accounts and
Account Banks) under the heading “Borrower Operating Accounts”, as such Schedule
may be amended from time to time in accordance herewith.       “Borrower
Operating Account Bank” means any bank or other financial institution set forth
on Schedule 8 (Facility Accounts and Account Banks) under the heading “Borrower
Operating Account Bank”, as such Schedule may be amended from time to time in
accordance herewith.       “Borrower Operating Account (Interest)” means the
internal sub-account or ledger of such name created and maintained by or on
behalf of the Borrower as records in the books of the Borrower for the purposes
of allocating the proceeds of

5



--------------------------------------------------------------------------------



 



    Collections paid into and standing to the credit of the Borrower Operating
Accounts in accordance with the terms of the Transaction Documents.      
“Borrower Operating Account (Principal)” means the internal sub-account or
ledger of such name created and maintained by or on behalf of the Borrower as
records in the books of the Borrower for the purposes of allocating the proceeds
of Collections paid into and standing to the credit of the Borrower Operating
Accounts in accordance with the terms of the Transaction Documents.      
“Borrower Receivables Interest” means any ownership interest, participation
interest, security interest or other interest or right of any nature in
Receivables and any Related Security with respect thereto (together with rights
to payment in respect of any loan secured by such security interest) that has
been acquired by or has accrued to the benefit of the Borrower from an
Intermediate Transferor pursuant to an Intermediate Transfer Agreement.      
“Borrowing” means the amount requested by the Borrower in a Borrowing Request
pursuant to Clause 2.2 (Borrowing procedures) of the Receivables Loan Agreement.
      “Borrowing Date” has the meaning specified in Clause 2.2(a)(i) (Borrowing
procedures) of the Receivables Loan Agreement.       “Borrowing Request” has the
meaning specified in Clause 2.2(a)(i) Borrowing procedures) of the Receivables
Loan Agreement.       “Business Day” means a day (other than a Saturday or
Sunday) on which banks are open for general business in London, New York City,
Dublin, Luxembourg, Paris, Amsterdam and Zurich and:

  (a)   (in relation to any date for payment or purchase of a currency other
than Euro) the principal financial centre of the country of that currency;    
(b)   (in relation to any date for payment or purchase of Euro) any TARGET Day;
    (c)   for the purposes of the German RPA, a day (other than a Saturday or
Sunday) on which banks are open for general business in Frankfurt;     (d)   for
the purposes of the Austrian RPA and the Austrian Intermediate Transfer
Agreement, a day (other than a Saturday or Sunday) on which banks are open for
general business in Vienna;     (e)   for the purposes of the Belgian RPA, a day
(other than a Saturday or Sunday) on which banks are open for general business
in Brussels;     (f)   for the purposes of the Spanish RPA, a day (other than a
Saturday or Sunday) on which banks are open for general business in Madrid; or  
  (g)   for the purposes of the Italian RPA and the Italian Intermediate
Transfer Agreement, a day (other than a Saturday or Sunday) on which banks are
open for general business in Milan.

6



--------------------------------------------------------------------------------



 



    “Calculation Period” means each period from and including the first day of a
calendar month to and including the last day of such calendar month (whether
such month occurs before or after the Closing Date).       “Capital
Expenditures” means, for any period, the sum (without duplication) of all
expenditures made, directly or indirectly, by the Dana European Entities, the
Borrower and the Spanish Account SPV determined on an aggregated basis in
accordance with Modified GAAP as reported by HFM during such period for
equipment, fixed assets, real property or improvements, or for replacements or
substitutions therefor or additions thereto, that should be, in accordance with
Modified GAAP, reflected as additions to property, plant or equipment on a
Person’s balance sheet. For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such proceeds, as the case may be.       “Capitalised
Lease Obligation” means, of any Person, the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for purposes hereof, the amount
of such obligations at any time shall be the capitalised amount thereof at such
time determined in accordance with GAAP.       “Change in Law” means (a) the
adoption of any Law after the Closing Date, (b) any change in Law or in the
interpretation or application thereof by any Official Body after the Closing
Date or (c) compliance by any Indemnified Party, by any lending office of such
Indemnified Party or by such Indemnified Party’s holding company, if any, with
any request, guideline or directive (whether or not having the force of law) of
any Official Body made or issued after the Closing Date.       “Change of
Control” means the occurrence of any of the following:

  (a)   there is any change in the aggregate outstanding Equity Interests owned
(directly or indirectly) by Dana International Luxembourg SARL in any Originator
(other than a Spanish Originator) or the Subordinated Lender from those shown on
the organisational chart set forth on Schedule 9 (Dana Europe Organisational
Chart);     (b)   any Spanish Originator ceases to be a direct or indirect
wholly-owned subsidiary of Dana Corporation or Dana International Luxembourg
SARL;     (c)   the Equity Holder ceases to own, directly or indirectly free and
clear of any Adverse Claim, 100% of the outstanding Equity Interests of the
Borrower;     (d)   the Borrower ceases to own, free and clear of any Adverse
Claim (other than a Permitted Adverse Claim), 100% of the outstanding Equity
Interests of the Spanish Account SPV; or

7



--------------------------------------------------------------------------------



 



  (e)   the Servicer (for so long as it is Dana International Luxembourg SARL)
or the Performance Undertaking Provider ceases to be a direct or indirect
wholly-owned Subsidiary of Dana Corporation.

    “Closing Date” means 18 July 2007.       “Collateral” means (a) the “Charged
Property” under and as defined in the Security Agreement and (b) any other
assets, property, rights, interests, claims or benefits in respect of which an
Adverse Claim has been created under or pursuant to the Security Documents.    
  “Collection Account Banks” means, as the context requires, all or any one of
the Austrian Collection Account Banks, the Belgian Collection Account Banks, the
French Collection Account Banks, the German Collection Account Banks, the
Italian Collection Account Banks and the Spanish Collection Account Banks.      
“Collection Accounts” means, as the context requires, all or any one of the
Existing Collection Accounts or New Collection Accounts.       “Collections”
means, collectively (without duplication) (a) all cash collections (including,
if applicable, any value added taxes) and other cash proceeds of the Pool
Receivables, including all Finance Charges, cash proceeds of Related Security
with respect to any such Receivable, any Deemed Collections of such Receivables
and any payments made by any Originator or the Servicer with respect to such
Receivables (including any payments made with respect to a Diluted Receivable or
other Deemed Collections pursuant to the terms of the relevant Originator Sale
Agreement or the Servicing Agreement), (b) if applicable, all recoveries of
value added tax from any relevant Official Body relating to any Pool Receivable
that is a Defaulted Receivable and (c) all other cash collections and other cash
proceeds of the Collateral.       “Commitment” means, in respect of any Lender
the Euro amount set forth on Schedule 1 (Commitments) of the Receivables Loan
Agreement opposite such Lender’s name or, in the case of a Lender that became a
party to the Receivables Loan Agreement pursuant to an Assignment and
Acceptance, the Euro amount set forth therein as such Lender’s Commitment, in
each case as such amount may be (a) reduced or increased by any Assignment and
Acceptance entered into by such Lender in accordance with the terms of the
Receivables Loan Agreement and (b) reduced in accordance with Clause 2.1(b) (The
Loans) of the Receivables Loan Agreement.       “Commitment Letter” means the
commitment letter, dated 9 February 2007, between the Structuring Agent and Dana
Europe S.A..       “Concentration Limit” means, with respect to any Obligor
(treating each Obligor and its Affiliates as if they were a single Obligor) at
any time, 10% of the aggregate Outstanding Balance of the Pool Receivables that
qualify as Eligible Receivables at such time.       “Contract” means, in
relation to any Receivable, any and all contracts, instruments, agreements,
invoices, notes or other writings (including an agreement evidenced by a
purchase order or similar document) pursuant to or under which an Obligor
becomes or is obligated to make payments on or in respect of such Receivable.

8



--------------------------------------------------------------------------------



 



    “Contribution Notice” means a contribution notice issued by tPR under
Section 38 or Section 42 of the Pensions Act.       “Corporate Services
Agreements” means the Borrower corporate services agreement between, amongst
others, the Borrower and Structured Finance Management (Ireland) Limited as
Corporate Services Provider dated on or about the Closing Date, and the Spanish
corporate services agreement between, amongst others, the Spanish Account SPV
and Structured Finance Management (Spain), S.L. as Corporate Services Provider.
      “Corporate Services Provider” means, in respect of the Borrower,
Structured Finance Management (Ireland) Limited and, in respect of the Spanish
Account SPV, Structured Finance Management (Spain), S.L.       “Covenant
Correction Amount” means an amount, if any, in Euro equal to the Euro Equivalent
of the aggregate amount deposited or invested or required to be deposited or
invested in the Dana European Legal Group pursuant to Clause 10.3(a) (Financial
covenant) of the Performance Undertaking as at the immediately preceding Testing
Date so that a recalculation in accordance with such Clause of the Fixed Charges
Coverage Ratio at as the relevant Testing Date would be at least 1.25:1.      
“Credit and Collection Policies” means, with respect to any Originator, those
credit and collection policies and practices of that Originator in effect on the
Closing Date or, if applicable, the date on which such Person becomes an
Originator pursuant to Clause 10.12 (Limitation on the addition and termination
of Originators) of the Receivables Loan Agreement, and described in Schedule 2
(Credit and Collection Policies) of the relevant Originator Sale Agreement, as
modified in compliance with the Receivables Loan Agreement, the relevant
Originator Sale Agreement and the Servicing Agreement.       “Currency
Percentage” means, on any date of determination for any Approved Currency, the
percentage of the aggregate Outstanding Balance of the Pool Receivables that are
Eligible Receivables represented by Eligible Receivables denominated in such
Approved Currency, rounded up or down by up to two decimal points by the
Servicer. The aggregate Currency Percentages for all Approved Currencies, as so
rounded by the Servicer, shall in all cases be equal to 100%.       “Daily
Report” means a report furnished by or on behalf of the Servicer pursuant to
Clause 2.3 (Reporting requirements) of the Servicing Agreement substantially in
the form attached as Exhibit A-1 (Form of Daily Report) to the Servicing
Agreement.       “Dana European Entity” means any of (i) Dana Automocion S.A.,
(ii) Spicer Ayra Cardan, S.A., (iii) Dana International Luxembourg SARL,
(iv) Dana SAS, (v) Thermal Products France SAS, (vi) Spicer France Sarl,
(vii) Dana Two SAS, (viii) Dana Europe Holdings B.V., (ix) Spicer Nordiska
Kardan AB, (x) Dana Europe SA, (xi) Dana Belgium BVBA, (xii) Spicer Off-Highway
Belgium, (xiii) Dana Italia S.p.A., (xiv) Dana Hungary Gyor kft, (xv) Dana
Investment GmbH, (xvi) Dana GmbH (Germany), (xvii) Dana (Deutschland)
Grundstucksverwaltung GmbH, (xviii) Reinz-Dichtungs GmbH, (ixx) Dana Holding
GmbH, (xx) Spicer Off-Highway GmbH, (xxi) Spicer Gelenkwellenbau GmbH and
(xxii) Dana Austria GmbH but, as

9



--------------------------------------------------------------------------------



 



    the context may require, excluding the divisions of such entities that are
scheduled for disposal as described on Schedule 10 (Permitted Disposals).      
“Dana European Legal Group” means the Dana European Entities other than Dana
Automocion, S.A. and Spicer Ayra Cardan, S.A. for so long as such entities are
not Material Subsidiaries of Dana International Luxembourg SARL.       “Data
Feed” means a report furnished by the Servicer pursuant to Clause 2.3 (Reporting
requirements) of the Servicing Agreement substantially in the form attached as
Exhibit A-2 (Form of Data Feed) to the Servicing Agreement.       “Data
Protection Law” means the EU Data Protection Directive (95/46/EC), the Irish
Data Protection Act, 1988 and the Irish Data Protection (Amendment) Act 2003 or
any other applicable law or regulation relating to data protection or privacy.  
    “Days Sales Outstanding” in respect of any Calculation Period shall be
calculated by comparing the aggregate Outstanding Balance of all Pool
Receivables as at the end of the relevant Calculation Period (the “Gross
Outstanding Receivables Balance”) against the aggregate Outstanding Balance of
Pool Receivables generated in that Calculation Period and in each consecutive
preceding Calculation Period until the aggregate Outstanding Balance (when
generated) of Pool Receivables generated in those preceding Calculation Periods
(the “Look Back Aggregate Outstanding Receivables Balance”) exceeds the Gross
Outstanding Receivables Balance; the average number of days shall then be
calculated by adding together (a) the number of days in each Calculation Period
in which the Look Back Aggregate Outstanding Receivables Balance did not exceed
the Gross Outstanding Balance and (b) the number of days in the Calculation
Period in which the Look Back Aggregate Outstanding Receivables Balance exceeded
the Gross Outstanding Receivables Balance multiplied by a fraction the numerator
of which is the Gross Outstanding Receivables Balance less the Look Back
Aggregate Outstanding Receivables Balance calculated for those Calculation
Periods included in paragraph (a) above, and the denominator of which is the
aggregate Outstanding Balance of Pool Receivables generated in that Calculation
Period, as such calculation and applicable Calculation Periods may be more
particularly described in the Agreed Form of the Monthly Ratio Report. For
purposes of the definition of Days Sales Outstanding, the first Calculation
Period shall be the first calendar month after the calendar month in which the
Closing Date occurred and each subsequent Calculation Period for purposes of
this definition shall be determined accordingly.       “Declaration of Trust”
means the charitable share declaration of trust dated on or about the Closing
Date given by the Share Trustee as trustee of the Dana Europe Trust.       “Deed
of Accession” means a deed substantially in the form set out in 7 (Form of Deed
of Accession).       “Deemed Collections” means any Collections on any
Receivable paid or payable, as the context requires, by an Originator pursuant
to an Originator Sale Agreement, by the Servicer or a Sub-Servicer pursuant to
the Servicing Agreement or by the Borrower under the Receivables Loan Agreement
(regardless of whether received by any Person).

10



--------------------------------------------------------------------------------



 



    “Default Rate” means a rate per annum equal to the Standard Rate plus 2.00%.
      “Defaulted Receivable” means, without duplication, a Receivable (a) as to
which any payment, or part thereof, remains unpaid for 91 or more days from the
original due date for such Receivable, (b) as to which any payment, or part
thereof, remains unpaid for 210 or more days from the invoice date of such
Receivable, (c) as to which an Event of Bankruptcy has occurred and is
continuing with respect to the Obligor thereof, (d) which has been identified by
the relevant Originator as uncollectable in accordance with the applicable
Credit and Collection Policy, or (e) which, in accordance with the applicable
Credit and Collection Policies, has been or should be written off as
uncollectable.       “Designated Account” means, with respect to any Originator,
the Servicer, the Subordinated Lender, the Performance Undertaking Provider or
the Spanish Account SPV, any bank account designated from time to time by such
Person with the approval of the Performance Undertaking Provider and notified in
writing to the Borrower, the Servicer and the Administrative Agent.      
“Diluted Receivable” means any Receivable or part thereof which is either
(a) reduced, cancelled or adjusted as a result of (i) any defective, rejected or
returned goods, merchandise or services or any failure by the relevant
Originator to deliver any merchandise or goods or provide any services or
otherwise to perform under any related Contract, (ii) any change in the terms
of, or cancellation of, a Contract or invoice or any rebate, administrative fee,
discount, credit memo, refund, non-cash payment (other than payments by cheque),
chargeback, allowance or any billing or other adjustment by the relevant
Originator (except any such change or cancellation made in settlement of such
Receivable in accordance with the Credit and Collection Policies resulting from
the financial inability of the Obligor to pay such Receivable) or (iii) any set
off or offset in respect of a claim by the relevant Obligor (whether such claim
arises out of the same or a related transaction or an unrelated transaction), or
(b) subject to any specific counterclaim or defence whatsoever (except the
discharge in a proceeding under applicable Insolvency Law of the Obligor
thereof).       “Dilution” means any (a) reduction, cancellation or adjustment
in a Receivable as a result of (i) any defective, rejected or returned goods,
merchandise or services or any failure by the relevant Originator to deliver any
merchandise or goods or provide any services or otherwise to perform under any
related Contract, (ii) any change in the terms of, or cancellation of, a
Contract or invoice or any rebate, administrative fee, discount, credit memo,
refund, non-cash payment (other than payments by cheque), chargeback, allowance
or any billing or other adjustment by the relevant Originator or (iii) any set
off or offset in respect of a claim by the relevant Obligor (whether such claim
arises out of the same or a related transaction or an unrelated transaction), or
(b) subject to any specific counterclaim or defence whatsoever, or (c) as to
which an Event of Bankruptcy has occurred and is continuing with respect to the
Obligor thereof, or (d) which has been identified by the relevant Originator as
uncollectible in accordance with the applicable Credit and Collection Policy, or
(e) which, in accordance with the applicable Credit and Collection Policies, has
been or should be written off as uncollectible.       “Dilution Benchmark
Percentage” means the average Dilution Ratio calculated on the basis of the
actual Dilution Ratios calculated as at the end of each of the

11



--------------------------------------------------------------------------------



 



    Calculation Periods from and including 1 August 2007 to and including 30
November 2007 provided that, in calculating the Dilution Ratios for the purposes
of determining the Dilution Benchmark Percentage, Pool Receivables generated by
the Dana Austria Axel Assembly Plant in Voelkemarkt, Austria and Driveshaft
Assembly Plant in Villefranche, France and Dilutions arising in respect of such
Pool Receivables shall be excluded from the calculation.       “Dilution Ratio”
means the ratio (expressed as a percentage) computed as of each Ratio Reporting
Date for the immediately preceding Calculation Period by dividing (a) the
aggregate amount (in Euro or the Euro Equivalent) of Dilutions arising during
that Calculation Period in respect of Pool Receivables, by (b) the aggregate
amount (in Euro or the Euro Equivalent) of all Pool Receivables that were
generated during that Calculation Period, as such calculation and applicable
Calculation Period may be more particularly described in the Agreed Form of
Monthly Ratio Report. For purposes of the definition of Dilution Ratio, the
first Calculation Period shall be the first calendar month after the calendar
month in which the Closing Date occurred and each subsequent Calculation Period
for purposes of this definition shall be determined accordingly.       “Dilution
Trigger Period” means the period commencing on (i) during the first three months
after 1st October 2007, the second consecutive Ratio Reporting Date on which the
Dilution Ratio is calculated to be more than 4%, and (ii) at all other times,
the first Ratio Reporting Date (and if there has been any Dilution Trigger
Period prior to such Ratio Reporting Date, on the first Ratio Reporting Date
after the end of such Dilution Trigger Period) that the three month rolling
average Dilution Ratio is calculated to be more than the Dilution Benchmark
Percentage plus 2% and in each case ending on the third consecutive Ratio
Reporting Date thereafter on which the Dilution Ratio is less than or equal to
the Dilution Benchmark Percentage plus 2%.       “DIP” means the senior secured
superpriority debtor-in-possession credit agreement dated as of 13 April 2006
between, amongst others, Dana Corporation as debtor and debtor-in-possession,
and Citigroup North America, Inc. as administrative agent.       “Dollar
Equivalent” means, at any time in relation to an amount denominated in a
currency other than U.S. Dollars, the U.S. Dollar equivalent of such amount
determined by reference to the Spot Rate determined as of the most recent
Exchange Rate Determination Date pursuant to Clause 2.16 (Conversion of
currencies) of the Receivables Loan Agreement.       “DSO Trigger Period” means
the period commencing on (i) during the first three months after the Closing
Date, the second consecutive Ratio Reporting Date, and (ii) at all other times,
the first Ratio Reporting Date (and if there has been any DSO Trigger Period
prior to such Ratio Reporting Date, on the first Ratio Reporting Date after the
end of such DSO Trigger Period) that the Days Sales Outstanding is calculated to
be more than 79 days and ending on the third consecutive Ratio Reporting Date
thereafter on which the Days Sales Outstanding is less than or equal to 79 days.
      “Effective Redirection Percentage” means, as of any Ratio Reporting Date,
the ratio (expressed as a percentage) computed by reference to the immediately
preceding Calculation Period with respect to:

12



--------------------------------------------------------------------------------



 



  (a)   the Originators (other than an Italian Originator), by dividing (i) the
aggregate amount of Collections and other amounts payable in respect of
Receivables originated by such Originators that were paid by the Obligors into
the New Collection Accounts (other than the New Italian Collection Accounts)
during such Calculation Period, by (ii) the aggregate amount of Collections and
other amounts payable in respect of Receivables originated by such Originators
that were paid by the Obligors into the Collection Accounts (other than the New
Italian Collection Accounts and the Existing Italian Collection Accounts) during
such Calculation Period; and     (b)   the Italian Originators, by dividing
(i) the aggregate amount of Collections and other amounts payable in respect of
Receivables originated by such Italian Originators that were paid by the
Obligors into the New Italian Collection Accounts during such Calculation
Period, by (ii) the aggregate amount of Collections and other amounts payable in
respect of Receivables originated by such Italian Originators that were paid by
the Obligors into the New Italian Collection Accounts and the Existing Italian
Collection Accounts during such Calculation Period.

    “Effective Redirection Target Percentage” means, as of any Ratio Reporting
Date with respect to which the immediately preceding Calculation Period was:

  (a)   in the case of each German Originator:

  (i)   the first or second Calculation Period falling after the Closing Date,
0%     (ii)   the third, fourth or fifth Calculation Period falling after the
Closing Date, 20%;     (iii)   the sixth, seventh or eighth Calculation Period
falling after the Closing Date, 75%; and     (iv)   the ninth Calculation Period
falling after the Closing Date or any Calculation Period thereafter, 95%;

  (b)   in the case of each Italian Originator:

  (i)   the first or second Calculation Period falling after the Initial
Effective Date, 0%;     (ii)   the third, fourth or fifth Calculation Period
falling after the Initial Effective Date, 50%; and     (ii)   the sixth
Calculation Period falling after the Initial Effective Date or any Calculation
Period thereafter, 95%; and

  (c)   in the case of an Originator other than a German Originator and an
Italian Originator:

  (i)   the first or second Calculation Period falling after the Initial
Effective Date applicable to such Originator, 0%

13



--------------------------------------------------------------------------------



 



  (ii)   the third, fourth or fifth Calculation Period falling after the Initial
Effective Date applicable to such Originator, 20%;     (iii)   the sixth,
seventh or eighth Calculation Period falling after the Initial Effective Date
applicable to such Originator, 75%; and     (iv)   the ninth Calculation Period
falling after the Initial Effective Date applicable to such Originator or any
Calculation Period thereafter, 95%;

    provided, that solely for purposes of the definition of Effective
Redirection Target Percentage, (i) in the case of the German Originator, the
first Calculation Period shall be the first calendar month after the calendar
month in which the Closing Date occurred; and (ii) in the case of an Originator
other than a German Originator the first Calculation Period shall be the first
calendar month after the calendar month in which the Initial Effective Date
applicable to such Originator occurred, and each subsequent Calculation Period
for purposes of this definition shall be determined accordingly.       “Eligible
Account Bank” means

  (a)   in the case of an Existing Collection Account, the bank or other
financial institution set forth on Schedule 8 (Facility Accounts and Account
Banks) as the account bank in respect of such Existing Collection Account as at
the Closing Date, or     (b)   an entity (i) authorised to accept deposits in
the relevant jurisdiction, (ii) unless the Administrative Agent consents in
writing otherwise, which has, or whose direct or indirect parent undertaking
has, unsecured and uncollateralised debt obligations rated at least A-1 by S&P
and P-1 by Moody’s and (iii) has a combined capital and surplus of at least
€100,000,000 (or the Euro Equivalent thereof).

    “Eligible Assignee” means, with respect to any Lender, any Person (a) that
is a Qualifying Lender at the time of the related assignment and that is an
institutional investor who regularly engages in the ordinary course in the
origination of, or participation in the primary syndication of, asset-backed
and/or asset-based financings in the European and/or U.S. markets, and (b) any
other Person that is a Qualifying Lender and that has been approved by the
Servicer provided that no such Approval shall be required after the occurrence
and during the continuance of a Facility Termination Event or Facility
Suspension Event.       “Eligible Obligor” means any Obligor (a) that is a
resident of an Approved Obligor Jurisdiction, (b) that is not an Official Body
(other than any Official Body that is a body corporate created under public Law
all or part of whose activities is commercial and which does not benefit from
sovereign immunity) or an Affiliate of any Transaction Party, (c) that is not an
individual, (d) that is not the subject of an Event of Bankruptcy, and (f) with
respect to which not more than 50% of the aggregate Outstanding Balance of the
Receivables owing by such Obligor are more than 90 days past their original due
date.

14



--------------------------------------------------------------------------------



 



    “Eligible Receivable” means, at any time, any Receivable:

  (a)   which has been originated by an Originator and validly sold by such
Originator to a Purchaser pursuant to (and in accordance in all material
respects with) an Originator Sale Agreement with the result that such Purchaser
has good and marketable title thereto (together with the Collections and Related
Security related thereto), free and clear of all Adverse Claims (other than
Permitted Adverse Claims); and     (b)   which does not arise from the sale of
any inventory (or other materials used to render or process the goods related to
such Receivable) that is subject to an Adverse Claim (other than any Permitted
Adverse Claim) covering the proceeds of such inventory, if such Adverse Claim
would extend to such Receivable; and     (c)   the Obligor of which is an
Eligible Obligor; and     (d)   which has been billed to the relevant Obligor
and, according to the terms thereof and any Contract related thereto, is
required to be paid in full (subject to any contractual rebate or discount)
within 150 days from the original billing date therefore (provided, that, upon
such Receivable becoming a Pool Receivable, the aggregate Outstanding Balance of
all Pool Receivables which according to the terms thereof and any Contract
related thereto are not required to be paid in full within 120 days from the
original billing date therefore will not exceed an amount equal to 10% times the
aggregate Outstanding Balance of all Eligible Receivables that are Pool
Receivables at such time); and     (e)   which is denominated and payable only
in an Approved Currency; and     (f)   which is not a Defaulted Receivable at
such time; and     (g)  
(i)   which arises pursuant to a Contract with respect to which the applicable
Originator has performed all obligations required to
       be performed by it thereunder in order to have such Receivable become due
and payable thereunder;

  (ii)   which does not arise from a sale pursuant to which the applicable
Obligor has the right to return the goods for which it has become obligated to
pay in the event it is unable to sell such goods and in respect of which the
applicable Originator is obligated to refund to such Obligor any amount in
respect of such returned goods, and     (iii)   as to which the Originator is in
compliance in all material respects with the terms of such Receivable or the
related Contract; and

  (h)   which, is not evidenced or otherwise payable by chattel paper, a
promissory note, a bill of exchange or other instrument other than (A) a cheque
(including those cheques falling into the definition of Spanish Draft
Instrument), (B) in the case of a Receivable originated by a Spanish Originator
(I) on or prior to the Bills of Exchange Redirection Date, a Spanish Draft
Instrument, and (II)

15



--------------------------------------------------------------------------------



 



      after the Bills of Exchange Redirection Date, a Spanish Draft Instrument
(except for those mentioned in subparagraph (A) above) which is made payable to
the order of the Spanish Account SPV after the Bills of Exchange Redirection
Date, and (C) in the case of a Receivable originated by a French Originator
(I) on or prior to the Bills of Exchange Redirection Date, a French Bill of
Exchange; and (II) after the Bills of Exchange Redirection Date, a French Bill
of Exchange which is made payable to the order of the Borrower after the Bills
of Exchange Redirection Date; and     (i)   which arises under a Contract that,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the related Obligor, enforceable against
such Obligor except as such enforcement against such Obligor may be limited by
any applicable Insolvency Law or by general principles of law or equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law), in each case, under all applicable Law, and is not subject to any
litigation, dispute, offset, counterclaim or other defence other than unexpired
volume or pricing discounts or rebates to which the Obligor thereon may be
entitled; and     (j)   which, together with the Contract related thereto, does
not contravene in any material respect any Laws applicable thereto (including
Laws relating to truth in lending, cost of credit disclosure, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy); and     (k)   which satisfies in all material respects
all applicable requirements of the applicable Originator’s Credit and Collection
Policies; and     (l)   which was originated in the ordinary course of the
applicable Originator’s business and represents the purchase price of goods or
services sold by such Originator; and     (m)   the Obligor of which has been
directed to make all payments (i) with respect to any Receivable originated on
or prior to the Closing Date, to an Existing Collection Account or New
Collection Account, in each case, with respect to which a valid and enforceable
Account Security Agreement and, in the case of a New Spanish Collection Account,
Spanish Account Agency Agreement is in effect, and (ii) with respect to any
Receivable originated after the Closing Date to a New Collection Account with
respect to which a valid and enforceable Account Security Agreement and, in the
case of a New Spanish Collection Account, Spanish Account Agency Agreement is in
effect; and     (n)   which has not been compromised, adjusted or modified for
credit reasons nor is it subject to any downward adjustment for Tax, rebates or
other reasons (including by the extension of time for payment or the granting of
any discounts, allowances or credits); and     (o)  
(i) the assignment of which (together with the Collections and Related Security
related thereto) under the applicable Originator Sale greement to a Purchaser;
and

16



--------------------------------------------------------------------------------



 



  (ii)   the grant of a charge, security interest or pledge in respect thereof
(together with the Collections and Related Security related thereto) to the
Administrative Agent, on behalf of the Secured Parties, pursuant to the Security
Documents;

      in each case, does not in any material respect violate, conflict with or
contravene any applicable Laws or any contractual or other restriction,
limitation or encumbrance (including any restriction or limitation under the
related Contract) and does not require the consent of or notice to the
applicable Obligor or any other Person other than such consents as have been
obtained and notices that have been given (copies of which have been provided to
the Administrative Agent); and     (p)   which, together with the Contract
related thereto, has not been rewritten, varied, waived or extended or otherwise
been re-invoiced and has not otherwise had its invoice date or due date changed;
and     (q)   with respect to which all of the Borrower’s right, title and
interest in such Receivable or any Borrower Receivables Interest in respect
thereof, in each case, (together with the Related Security is subject to a first
priority charge, security interest or pledge under all applicable Law in favour
of the Administrative Agent, on behalf of the Secured Parties, free and clear of
all Adverse Claims (other than Permitted Adverse Claims); and     (r)   which is
governed by the Laws of the jurisdiction under which the related Originator is
organised or by the Laws of another Approved Originator Jurisdiction subject to
the receipt by the Administrative Agent of documentation or other evidence
reasonably satisfactory to it that such Receivable will otherwise satisfy all of
the other requirements for an Eligible Receivable under this definition; and    
(s)   with respect to which there exists no prohibition or restriction (whether
under the related Contract or applicable Law) on the disclosure of the related
Contract or any other information relating to such Receivable or the related
Obligor or with respect to which the consent of the related Obligor to such
disclosure has been obtained (provided that on or prior to the date falling
8 weeks after the Closing Date this sub-clause (s) shall not apply to any
Italian DPA Receivable to the extent the relevant Receivable would otherwise
satisfy this sub-clause (s) but for the fact that the Italian Originator has not
notified the applicable Obligor of the transfer of its personal information);
and     (t)   (i)      the Originator Sale Agreement under which such Receivable
was sold to a Purchaser is in full force and effect;

  (ii)   the Originator of such Receivable has not been terminated as a “Seller”
under the relevant Originator Sale Agreement; and     (iii)   the Seller
Termination Date has not occurred with respect to that Originator; and

17



--------------------------------------------------------------------------------



 



  (u)   which is subject to the applicable Originator’s Standard Terms and
Conditions, unless the failure of such Receivable to be subject to such Standard
Terms and Conditions would not reasonably be expected to have a Material Adverse
Effect; and     (v)   which complies with such other reasonable criteria and
reasonable requirements beginning six (6) Business Days from the date after
receipt by the Servicer of written notice from the Administrative Agent setting
forth such additional reasonable criteria and reasonable requirements following
a detailed analysis of the Receivables and discussion with the Servicer; and    
(w)   with respect to which sufficient information in relation to the Obligor of
such Receivable must be capable of being disclosed to the Administrative Agent
to enable it to collect such Receivable after the occurrence of a Facility Event
(provided that on or prior to the date falling 8 weeks after the Closing Date
this sub-clause (w) shall not apply to any Italian DPA Receivable); or     (x)  
any other Receivable approved in writing by the Administrative Agent.

    “EMU Legislation” means the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states of the European Union.       “English Process Agent” means, with
respect to any Person, the Person (if any) identified on Schedule 1 (Address and
Notice Information) as the “English Process Agent” for such Person.      
“Equity Holder” means Structured Finance Management Corporate Services (Ireland)
Limited.       “Equity Interests” of any Person means any and all shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.       “EU
Insolvency Regulation” means the Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings.       “Euro” means the
lawful currency of the Participating Member States.       “Euro Equivalent”
means, at any time in relation to an amount denominated in a currency other than
Euro, the Euro equivalent of such amount determined by reference to the Spot
Rate determined as of the most recent Exchange Rate Determination Date pursuant
to Clause 2.16 (Conversion of currencies) of the Receivables Loan Agreement.    
  “Eurocurrency Loan” has the meaning specified in Clause 2.12 (Illegality) of
the Receivables Loan Agreement.       “Eurocurrency Rate” means, for any Loan
for any Interest Period, the applicable FT Rate on the first Business Day of the
calendar month in which the first day of such

18



--------------------------------------------------------------------------------



 



    Interest Period occurs. In the event that no FT Rate is available at such
time for any reason, then the “Eurocurrency Rate” shall be the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market at approximately 11:00 a.m., London time,
on the date of such request by the Administrative Agent, for the offering of
deposits in the currency of that Loan and for a period of one month.      
“Eurocurrency Rate Reserve Percentage” means, for any Interest Period in respect
of which Interest is computed by reference to the Eurocurrency Rate (a) in the
case of a Loan denominated in U.S. Dollars, the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the U.S. Federal Reserve
System (or any successor) (or if more than one such percentage shall be
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Liabilities is determined)
having a term equal to such Interest Period and (b) with respect to a Loan
denominated in any currency (other than U.S. Dollars), any applicable Statutory
Reserves with respect to such currency.       “Event of Bankruptcy” means, with
respect to any Person, the occurrence of any of the following:

  (a)   such Person shall voluntarily commence any case, proceeding or other
action, or present a petition or make an application under any Insolvency Law:

  (i)   relating to bankruptcy, insolvency, court protection, reorganisation or
relief of debtors, seeking to have an order for relief entered with respect to
it or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganisation, arrangement, adjustment, winding-up, examination, liquidation,
administration, administrative receivership, dissolution, court protection,
composition, declaration or other similar relief with respect to it or any of
its debts; or     (ii)   seeking the appointment of a liquidator, receiver,
administrative receiver, examiner, security trustee, custodian, compulsory
manager, administrator or other similar official for it or for all or any
substantial part of its assets, other than in connection with the solvent
liquidation or reorganisation of such Person so long as any payments or assets
distributed as a result of such liquidation or reorganisation are distributed to
an Originator;

  (b)   there shall be commenced, presented or made against such Person any
case, proceeding or other action referred to in (a) above which is not

19



--------------------------------------------------------------------------------



 



      dismissed by the relevant court, tribunal or authority within twenty-one
(21) days after its commencement;

  (c)   there shall be commenced against such Person any case, proceeding or
other action seeking issuance of a warrant of attachment, sequestration,
distress, expropriation, execution, distraint or similar process against all or
any substantial part of its assets which is not dismissed within twenty-one
(21) days after its commencement;     (d)   such Person ceasing or threatening
to cease to carry on its business or stopping payment or threatening to stop
payment of its debts or being, being deemed to be or becoming unable to pay its
debts within the meaning of Clause 214 of the Irish Companies Act, 1963 as
amended or Clause 2(3) of the Irish Companies Amendment Act, 1990, (or as the
case may be, any analogous provision in any applicable jurisdiction, including
section 123(1)(a), (b) or (c) of the Insolvency Act of 1986, as that section may
be amended from time to time) or otherwise unable to pay its debts as they fall
due or the value of its assets falling to less than the amount of its
liabilities (taking into account for both these purposes its contingent and
prospective liabilities) or such Person otherwise becoming insolvent;     (e)  
in the case of the Borrower, the enforcement of any Adverse Claim (other than
any Permitted Adverse Claim); or     (f)   a moratorium is declared in respect
of any of its debt.

    “Exchange Rate Determination Date” means (a) the last Business Day of each
Calculation Period, (b) the Business Day immediately preceding each Reporting
Date, (c) the date of the Daily Report in connection with which any Borrowing
Request is delivered and (d) if a Facility Event has occurred and is continuing
hereunder, any Business Day designated as such by the Administrative Agent in
its sole discretion.       “Excluded Receivable” means (a) any Receivable that
is a Restricted Receivable and with respect to which the related Obligor has
refused to consent or has not consented to the assignment of such Restricted
Receivable, (b) Receivables in respect of which the Obligor is an Affiliate of
any Transaction Party, (c) any Receivable which is a qualifying asset under
Section 110 of the Irish Taxes Consolidation Act 1997, (d) any Receivable in
respect of which Collections are paid into bank accounts located in the U.S. or
are otherwise administered by Dana Corporation or any of its Affiliates in the
U.S., (e) any Receivable which is governed by the Laws of a jurisdiction other
than the jurisdiction under which the related Originator is organised other than
such a Receivable which satisfies the requirements of paragraph (r) of the
definition of Eligible Receivable, (f) any Receivable of an Obligor whose
customary practice is to prepay in full the principal amount of the Receivables
owing by it and which is not reported as a Receivable in any Daily Report, (g)
any Italian DPA Receivable that has not been assigned (or purported to have been
assigned) pursuant to an Italian RPA and in respect of which the Italian
Originator has not on or prior to the date falling 8 weeks after the Closing
Date notified the applicable Obligor of the transfer of such Obligor’s personal
information in accordance with applicable Law, (h) any Receivable created prior
to the Closing Date, which is a Defaulted Receivable and against which

20



--------------------------------------------------------------------------------



 



    the relevant Originator has fully and specifically provided on its balance
sheet and financial statements, (i) any Receivable which is not denominated and
payable in an Approved Currency and (j) unless otherwise agreed by the
Performance Undertaking Provider and the Administrative Agent, any Receivable
originated by an Italian Originator which is evidenced or otherwise payable by
chattel paper, a promissory note, a bill of exchange or other instrument other
than a cheque, wire transfer or similar method of payment.       “Excluded
Taxes” means, with respect to the Administrative Agent, any Lender or any other
recipient of any payment to be made by or on account of any Transaction Party
Obligation (a) income taxes imposed on (or measured by) its net income or
franchise taxes imposed on (or measured by) its gross or net income by the
jurisdiction under the laws of which such recipient is organised or in which its
principal office is located, or the jurisdiction in which it is treated as
resident for tax purposes or, in the case of any Lender, in which its applicable
lending office is located, in each case including any political subdivision
thereof, (b) any branch profits taxes imposed by any jurisdiction described in
clause (a) above, (c) any Tax to the extent such Tax is attributable to the
Administrative Agent’s or such Lender’s or other recipient’s failure to comply
with Clause 2.15(e) (Indemnity for Taxes) of the Receivables Loan Agreement or
any similar provision of any other Transaction Document, (d) with respect to any
amount payable to the Administrative Agent or a Lender by the Borrower pursuant
to this Agreement, any Tax to the extent such Tax would not have arisen had the
Administrative Agent or Lender been or not ceased to be a Qualifying Lender as
of the date on which such payment is to be made, other than as a result of
Change in Law after the date on which the Administrative Agent or such Lender
became a party hereto, or (e) any Tax to the extent such Tax would not have
arisen had there been no assignment or transfer pursuant to Clause 10.3
(Assignability) of the Receivables Loan Agreement or change in the office or
offices through which such Lender or the Administrative Agent performs its
obligations under this Agreement, in each case, other than Tax arising as a
result of Change in Law after the date on which either the assignment or
transfer occurred or the date on which the Administrative Agent or such Lender
changed the office or offices through which the Administrative Agent or such
Lender performs its obligations under this Agreement (as applicable).      
“Exercise Event” means with respect to (i) any Transaction Document, the
occurrence of a Facility Termination Event or Facility Suspension Event, and
(ii) any Originator Sale Agreement, in addition the occurrence of a Seller
Termination Event or Seller Suspension Event under such Originator Sale
Agreement.       “Existing Austrian Collection Account” means any account set
forth on Schedule 8 (Facility Accounts and Account Banks) under the heading
“Existing Austrian Collection Accounts”, as such Schedule may be amended from
time to time in accordance herewith.       “Existing Belgian Collection Account”
means any account set forth on Schedule 8 (Facility Accounts and Account Banks)
under the heading “Existing Belgian Collection Accounts”, as such Schedule may
be amended from time to time in accordance herewith.

21



--------------------------------------------------------------------------------



 



    “Existing Collection Accounts” means, as the context requires, all or any
one of the Existing Austrian Collection Accounts, Existing Belgian Collection
Accounts, Existing French Collection Accounts, Existing German Collection
Accounts, Existing Italian Collection Accounts or Existing Spanish Collection
Accounts.       “Existing French Collection Account” means any account set forth
on Schedule 8 (Facility Accounts and Account Banks) under the heading “Existing
French Collection Accounts”, as such Schedule may be amended from time to time
in accordance herewith.       “Existing German Collection Account” means any
account set forth on Schedule 8 (Facility Accounts and Account Banks) under the
heading “Existing German Collection Accounts”, as such Schedule may be amended
from time to time in accordance herewith.       “Existing Italian Collection
Account” means any account set forth on Schedule 8 (Facility Accounts and
Account Banks) under the heading “Existing Italian Collection Accounts”, as such
Schedule may be amended from time to time in accordance herewith.      
“Existing Spanish Collection Account” means any account set forth on Schedule 8
(Facility Accounts and Account Banks) hereto under the heading “Existing Spanish
Collection Accounts”, as such Schedule may be amended from time to time in
accordance herewith.       “Facility Account” means, as the context requires,
all or any one of the Collection Accounts or the Borrower Operating Accounts.  
    “Facility Event” means a Facility Termination Event, Facility Suspension
Event, Potential Facility Termination Event or Potential Facility Suspension
Event.       “Facility Limit” means €170,000,000.       “Facility Party” means
any Transaction Party other than the Spanish Account SPV and the Originators.  
    “Facility Suspension Event means each event or circumstance set out in
Clause 7.1 (Facility Suspension Events) of the Receivables Loan Agreement.      
“Facility Termination Date” means the earliest of (a) the Scheduled Commitment
Facility Termination Date, (b) the date that the Facility Termination Date is
declared or automatically occurs pursuant to Clause 7.2 (Facility Termination
Events) of the Receivables Loan Agreement and (c) any date specified by the
Performance Undertaking Provider on not less than five (5) Business Days prior
written notice to the Administrative Agent and each Lender.       “Facility
Termination Event” has the meaning specified in Clause 7.1 (Facility Termination
Events) of the Receivables Loan Agreement.       “Federal Funds Rate” means, for
any period, a fluctuating interest rate per annum equal for each day during such
period to the weighted average of the rates on overnight U.S. Federal funds
transactions with members of the U.S. Federal Reserve

22



--------------------------------------------------------------------------------



 



    System arranged by U.S. Federal funds brokers, as published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by
the U.S. Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three U.S.
Federal funds brokers of recognised standing selected by it.       “Fee Letters”
means, collectively, the Administrative Agent Fee Letter, the Structuring Agent
Fee Letter and each Lender Fee Letter.       “Fees” means the fees payable
pursuant to any Fee Letter.       “Final Payout Date” means the date after the
Facility Termination Date on which all the Transaction Party Obligations have
been reduced to zero by payment in full in cash.       “Finance Charges” means,
with respect to a Receivable, any finance, interest, late payment or similar
charges owing by an Obligor in respect of such Receivable.       “Financial
Support Direction” means a financial support direction issued by tPR under
Section 43 of the Pensions Act.       “Fixed Charges” means, with respect to any
period, the sum, determined on an aggregated basis (excluding discontinued
operations) for the Dana European Entities, the Borrower and the Spanish Account
SPV in accordance with Modified GAAP, of (a) Net Interest Expense, (b) principal
payments on indebtedness for borrowed money other than principal repayments
under (i) the Transaction Documents, (ii) any other revolving credit facility
provided such repayments are capable of being redrawn and (iii) any intercompany
Indebtedness, and (c) cash taxes paid relating to corporate or income tax for
any Dana European Entity, the Borrower or the Spanish Account SPV.       “Fixed
Charges Coverage Ratio” means, at any time, determined on an aggregated basis
for the Dana European Entities, the Borrower and the Spanish Account SPV in
accordance with Modified GAAP, the ratio of (a) Adjusted EBITDA for the period
for twelve consecutive calendar months ending on, or most recently ended prior
to, such time, minus Capital Expenditures for such period to (b) Fixed Charges
for such period.       “Foreign Lender” shall mean any Lender that is organised
under the laws of a jurisdiction other than that in which the Borrower is
located.       “French Account Security Agreement” means any agreement
designated as such in any French RPA.       “French Bill of Exchange” means,
with respect to any Receivable originated by any French Originator, any lettre
de change as defined by Clause L.511-1 of the French Commercial Code that has
been issued in respect of such Receivable (which for purposes of this definition
shall include any lettre de change relevé magnétique or virement commercial
électronique) and payable to the order of the Borrower or, in the case of any
such Receivable that was originated on or prior to the Bills of Exchange

23



--------------------------------------------------------------------------------



 



    Redirection Date, payable to the order of such French Originator and
endorsed or otherwise redirected by the French Originator in favour of the
Borrower.       “French Collection Account Bank” means any bank or other
financial institution set forth on Schedule 8 (Facility Accounts and Account
Banks) under the heading “French Collection Account Banks”, as such Schedule may
be amended from time to time in accordance herewith.       “French Intermediate
Transfer Agreement” means the French Intermediate Transfer Agreement, dated on
or about the Initial French Effective Date, among the Intermediate Transferor
and the Borrower.       “French Originators” means each entity designated as a
“Seller” under a French RPA.       “French RPAs” means the receivables purchase
agreements, dated on or about the Initial French Effective Date, between
(i) Thermal Products France S.A.S. and the Intermediate Transferor and
(ii) Spicer France S.A.R.L. and the Intermediate Transferor, and such additional
French law receivables purchase agreements as may be entered into from time to
time pursuant to Clause 10.12(b) (Limitation on the addition and termination of
Originators) of the Receivables Loan Agreement, for so long as such agreements
remain in full force and effect. “French RPA” means either of them.       “FT
Rate” means, on any date, the rate published by the Financial Times (or any
successor of it) as the preceding Business Day’s London Inter Bank Offer Rate
for deposits in the currency of the relevant Loan and for a period of one month.
      “Funding Percentage” in respect of each manufacturing plant of each
Originator means the percentage agreed between the Performance Undertaking
Provider and the Administrative Agent as the “Funding Percentage” set out in the
form of Daily Report agreed between the Performance Undertaking Provider and the
Administrative Agent, which percentage as at the Closing Date is as set out in
the form of Daily Report attached as Exhibit A-1 (Form of Daily Report) to the
Servicing Agreement.       “GAAP” means, with respect to any Person, generally
accepted accounting principles applicable to such Person (including generally
accepted accounting principles applicable to such Person by Law) or the
consolidated group of which such Person is a member (as the context requires).  
    “GE” means GE Leveraged Loans Limited, in its individual capacity.      
“German Account Security Agreement” means any agreement designated as such in
any German RPA.       “German Collection Account Bank” means any bank or other
financial institution set forth on Schedule 8 (Facility Accounts and Account
Banks) under the heading “German Collection Account Banks”, as such Schedule may
be amended from time to time in accordance herewith.

24



--------------------------------------------------------------------------------



 



    “German Originators” means each entity designated as a “Seller” under a
German RPA.       “German RPAs” means the receivables purchase agreements, dated
the Closing Date, between (i) Reinz Dichtungs GmbH and the Borrower and
(ii) Spicer Gelenkwellenbau GmbH and the Borrower, and such additional German
law receivables purchase agreements as may be entered into from time to time
pursuant to Clause 10.12(b) (Limitation on the addition and termination of
Originators) of the Receivables Loan Agreement, for so long as such agreements
remain in full force and effect. “German RPA” means either of them.      
“Guarantee” of or by any Person (the “guarantor”) means any guarantee, letter of
credit, bond, indemnity or similar assurance against loss, or any obligation,
direct or indirect, actual or contingent, to purchase or assume any indebtedness
of any person or to make an investment in or loan to any person or to purchase
assets of any person where, in each case, such obligation is assumed in order to
maintain or assist the ability of such person to meet its indebtedness.      
“HFM” means Hyperion Financial Management.       “Indebtedness” means any
indebtedness for or in respect of (without duplication):

  (a)   monies borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any Capitalised Lease Obligation;     (e)   receivables
sold or discounted (other than any receivables to the extent they are sold on a
non-recourse basis);     (f)   any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of that derivative transaction, only the
marked to market value as at the relevant date on which Indebtedness is
calculated (or, if any actual amount is due as a result of the termination or
close-out of that derivative transaction, that amount) shall be taken into
account);     (g)   any counter-indemnity obligation in respect of a guarantee,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;     (h)   any amount of any liability under an
advance or deferred purchase agreement if (a) one of the primary reasons behind
entering into the agreement is to raise finance or (b) the agreement is in
respect of the supply of assets or services and payment is due more than
180 days after the date of supply;

25



--------------------------------------------------------------------------------



 



  (i)   any amount raised under any other transaction (including any forward
sale or purchase agreement) having the commercial effect of a borrowing;     (j)
  all payment obligations in respect of securitisations; and     (k)   the
amount of any liability in respect of any Guarantee for any of the items
referred to in paragraphs (a) to (j) above.

    “Indemnified Amounts” has the meaning specified in Clause 9 (Indemnities by
the Borrower) of the Receivables Loan Agreement.       “Indemnified Party” has
the meaning specified in Clause 9 (Indemnities by the Borrower) of the
Receivables Loan Agreement.       “Indemnified Taxes” means Taxes other than
Excluded Taxes.       “Initial Effective Date” means:

  (a)   in respect of the Austrian Originator, the Initial Austrian Effective
Date;     (b)   in respect of the Belgian Originator, the Initial Belgian
Effective Date;     (c)   in respect of the French Originator, the Initial
French Effective Date;     (d)   in respect of the Italian Originator, the
Initial Italian Effective Date;     (e)   in respect of the Spanish Originator,
the Initial Spanish Effective Date;

    “Initial Austrian Effective Date” means the date agreed by the Borrower, the
Intermediate Transferor, the Austrian Originator, the Performance Undertaking
Provider, the Administrative Agent provided that such agreed date shall be a
date falling after the day upon which each of the conditions precedents set
forth in Schedule 2 have been satisfied.       “Initial Belgian Effective Date”
means the date agreed by the Borrower, the Belgian Originator, the Performance
Undertaking Provider, the Administrative Agent provided that such agreed date
shall be a date falling after the day upon which each of the conditions
precedents set forth in Schedule 3 have been satisfied.       “Initial French
Effective Date” means the date agreed by the Borrower, the Intermediate
Transferor, the French Originators, the Performance Undertaking Provider, the
Administrative Agent provided that such agreed date shall be a date falling
after the day upon which each of the conditions precedents set forth in
Schedule 4 have been satisfied.       “Initial Italian Effective Date” means the
date agreed by the Borrower, the Intermediate Transferor, the Italian
Originators, the Performance Undertaking Provider, the Administrative Agent
provided that such agreed date shall be a date falling after the day upon which
each of the conditions precedents set forth in Schedule 5 have been satisfied.

26



--------------------------------------------------------------------------------



 



    “Initial Spanish Effective Date” means the date agreed by the Borrower, the
Spanish Originator, the Performance Undertaking Provider, the Administrative
Agent provided that such agreed date shall be a date falling after the day upon
which each of the conditions precedents set forth in Schedule 6 have been
satisfied.       “Initial Ratio Period” means the period commencing on the
Closing Date and ending on the fourth (4th) consecutive Ratio Reporting Date
after the Closing Date.       “Insolvency Law” means any Law relating to
bankruptcy, insolvency, administration, receivership, examination,
administrative receivership, reorganisation, winding up or composition,
moratorium or adjustment of debts or the rights of creditors generally (whether
by way of voluntary arrangement or otherwise).       “Interest” means, for any
Loan and any Interest Period, the sum of:

  (a)   for each day during such Interest Period of the following:

(FORMULA) [l27056al2705602.gif]

    plus

  (b)   the Liquidation Fee, if any, for such Loan for such Interest Period

    where:

  IR = the Interest Rate for such Loan for such day;     PB = the Principal
Balance of such Loan on such day;     Y = (a) in the case of a Loan denominated
in Sterling, 365 or 366, as applicable, and (b) in the case of any other Loan,
360 (or, in the event the practice of the relevant interbank market differs, in
accordance with such market practice); and

    provided, that no provision of the Receivables Loan Agreement shall require
the payment or permit the collection of Interest in excess of the maximum
permitted by applicable Law; and provided further that Interest for any Loan
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.       “Interest Period” means, with respect to any Loan
(a) initially the period commencing on (and including) the applicable Borrowing
Date and ending on (and excluding) the next succeeding Intra-Month Settlement
Date and (b) thereafter, each successive period commencing on (but including)
the last day of the immediately preceding Interest Period for such Loan and
ending on (and excluding) the next succeeding Intra-Month Settlement Date for
such Loan; provided, however, that:

  (i)   any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day (provided,
however, that if Interest in respect of such Interest Period is computed by
reference to the Adjusted Eurocurrency Rate, and such Interest

27



--------------------------------------------------------------------------------



 



      Period would otherwise end on a day which is not a Business Day, and there
is no subsequent Business Day in the same calendar month as such day, such
Interest Period shall end on the next preceding Business Day);

  (ii)   in the case of any Interest Period of one day (A) if such Interest
Period is the initial Interest Period for a Loan, such Interest Period shall be
the applicable Borrowing Date, (B) any subsequently occurring Interest Period
which is one day shall, if the immediately preceding Interest Period is more
than one day, be the last day of such immediately preceding Interest Period and,
if the immediately preceding Interest Period is one day, be the day next
following such immediately preceding Interest Period and (C) if such Interest
Period occurs on a day immediately preceding a day which is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day; and
    (iii)   in the case of any Interest Period for any Loan which commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Interest Period shall end on the
Facility Termination Date and the duration of each Interest Period which
commences on or after the Facility Termination Date shall be as selected by the
applicable Lender.

    “Interest Rate” means, with respect to any Loan for any day, the applicable
Standard Rate; provided that, and notwithstanding anything herein to the
contrary, at all times that a Facility Event has occurred and is continuing the
Interest Rate for all Loans shall be an interest rate per annum equal to the
Default Rate.       “Intermediate Transfer Agreements” means the Austrian
Intermediate Transfer Agreement, the French Intermediate Transfer Agreement and
the Italian Intermediate Transfer Agreement.       “Intermediate Transferor”
means GE Factofrance SNC.       “Intra-Month Settlement Date” means Wednesday of
each week, or if any such day is not a Business Day, the next following Business
Day.       “Ireland” means the island of Ireland excluding Northern Ireland.    
  “Italian Account Security Agreement” means any agreement designated as such in
any Italian RPA.       “Italian Civil Code” means the Italian Royal Decree
(Region Decreto) no. 262, dated 16 March 1942.       “Italian Collection Account
Bank” means any bank or other financial institution set forth on Schedule 8
(Facility Accounts and Account Banks) under the heading “Italian Collection
Account Banks”, as such Schedule may be amended from time to time in accordance
herewith.       “Italian DPA Receivable” means any Receivable originated by an
Italian Originator in respect of which pursuant to the Italian Legislative
Decree no. 196 dated 30 June

28



--------------------------------------------------------------------------------



 



    2003 and the Provvedimento of the Italian Data Protection Authority dated 18
January 2007 the Italian Originator is required to notify the Obligor of the
transfer of such Obligor’s personal information to the Borrower.       “Italian
Intermediate Transfer Agreement” means the Italian Intermediate Transfer
Agreement, dated on or about the Initial Italian Effective Date, among the
Intermediate Transferor and the Borrower.       “Italian Originators” means each
entity designated as a “Seller” under an Italian RPA.       “Italian RPA” means
the receivables purchase agreement, dated on or about the Initial Italian
Effective Date, between Dana Italia S.p.A. and the Intermediate Transferor, and
such additional Italian law receivables purchase agreements as may be entered
into from time to time pursuant to Clause 10.12(b) (Limitation on the addition
and termination of Originators) of the Receivables Loan Agreement, for so long
as such agreements remain in full force and effect.       “Joint Venture” means
any joint venture entity, whether a company, unincorporated firm, undertaking,
association, joint venture or partnership or any other entity.       “Law” means
any law (including common law), constitution, statute, treaty, regulation, rule,
ordinance, order, injunction, writ, decree or award of any Official Body.      
“Legal Opinion” means any legal opinion delivered to the Administrative Agent
under Clause 3.1 (Conditions precedent to initial borrowing) of the Receivables
Loan Agreement.       “Legal Reservations” means:

  (a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;     (b)   the time barring of claims under the Limitation Acts, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim; and     (c)   similar principles, rights and defences under the
laws of any Relevant Jurisdiction; and     (d)   any other matters which are set
out as qualifications or reservations as to matters of law of general
application in the Legal Opinions.

    “Lender Fee Letter” has the meaning specified in Clause 2.4(b) (Interest and
Fees) of the Receivables Loan Agreement.       “Lenders” means, collectively,
the Persons identified as “Lenders” on Schedule 1 (Commitments) of the
Receivables Loan Agreement as amended from time to time.

29



--------------------------------------------------------------------------------



 



    “Liquidation Fee” means for any Interest Period for which Interest is
computed by reference to the Eurocurrency Rate and a reduction of the Principal
Balance of the relevant Loan is made for any reason, in each case, on any day
other than the last day of such Interest Period, the amount, if any, by which
(a) the additional Interest (calculated without taking into account any
Applicable Margin or any Liquidation Fee or any shortened duration of such
Interest Period) which would have accrued during such Interest Period on the
reductions of Principal Balance of the Loan relating to such Interest Period had
such reductions not occurred, exceeds (b) the income, if any, received by the
Lender which holds such Loan from the investment of the proceeds of such
reductions of Principal Balance. A certificate as to the amount of any
Liquidation Fee (including the computation of such amount) shall be submitted by
the affected Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.       “Loan” means a loan made to the Borrower
pursuant to Clause 2 (Amounts and Terms of the Loans) of the Receivables Loan
Agreement.       “Local Currency” means any Approved Currency other than Euro.  
    “Mandatory Costs Rate” has the meaning specified in Schedule 3 (Mandatory
Cost Rate) of the Receivables Loan Agreement.       “Material Adverse Effect”
means, with respect to any event or circumstance, a material adverse effect,
individually or in the aggregate with other events or circumstances, on: (a) the
business, financial condition, operations or assets of the Dana European
Entities taken as a whole; (b) the ability of any Transaction Party to perform
any of its material obligations under any Transaction Document to which it is a
party; (c) the status, existence, perfection or priority of the rights, title
and interest of the Borrower, the Intermediate Transferor, the Spanish Account
SPV or any Secured Party in and to the Pool Receivables, Collections or Related
Security related thereto or any Facility Account or any other Collateral; or
(d) the validity, enforceability or collectibility (if applicable) of all or any
material portion of the Pool Receivables, Collections or Related Security
related thereto or any other Collateral.       “Material Indebtedness” means
Indebtedness (other than the Loans or other Indebtedness arising pursuant to and
contemplated by the Transaction Documents and intercompany indebtedness) of any
one or more of the Dana European Entities, other than any Transaction SPV, in an
aggregate principal amount exceeding €5,000,000 and, with respect to any
Transaction SPV, in an aggregate principal amount exceeding €10,000.      
“Material Subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, limited company, partnership, association or
other business entity (a) of which securities or other ownership interests
representing more than 95% of the equity or more than 95% of the ordinary voting
power or more than 95% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, controlled or held
and (b) that is, at the time any determination is made, otherwise controlled (as
defined in the definition of Affiliate), in each case of clauses (a) and (b), by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent.

30



--------------------------------------------------------------------------------



 



    “Maturity Date” means the earlier of (a) the first Settlement Date that
occurs six months after the Facility Termination Date, and (b) the date on which
the Loans become due and payable pursuant to Clause 7.3 (Acceleration of
maturity) of the Receivables Loan Agreement.       “Maximum Aggregate Principal
Balance” means at any time any amount equal to the lesser of (a) the Facility
Limit, and (b)(i) the sum of the Net Eligible Funding Balance, multiplied by
(ii) the Applicable MAPB Percentage, less (iii) the Covenant Correction Amount.
      “Modified GAAP” means GAAP as modified for the simple aggregation of
balances among the Borrower, the Spanish Account SPV, and the Dana European
Entities.       “Monthly Ratio Report” means a report in the Agreed Form setting
out the calculations of the Dilution Ratio and Days Sales Outstanding duly
completed and furnished by the Servicer pursuant to Clause 2.3 (Reporting
requirements) of the Servicing Agreement and containing the certification of the
Servicer.       “Monthly Settlement Date” means the second Business Day of each
calendar month.       “Moody’s” means Moody’s Investors Service, Inc.      
“moral hazard notice” means any of (a) a “warning notice” for the purposes of
Section 96(2) of the Pensions Act or (b) a “determination notice” for the
purposes of Sections 96(2) or 98(2) of the Pensions Act, in respect of a
proposal to issue a Contribution Notice or Financial Support Direction for the
purposes of Part 1 of the Pensions Act.       “Net Eligible Funding Balance”
means at any time an amount equal to the aggregate of each Net Individual Plant
Funding Balance.       “Net Eligible Receivables Balance” means at any time an
amount equal to (a) the aggregate Outstanding Balance of Pool Receivables that
qualify as Eligible Receivables at such time, minus (b) the aggregate amount for
all Obligors by which the Outstanding Balance of all of the Pool Receivables
that qualify as Eligible Receivables of each Obligor ((treating each Obligor and
its Affiliates as if they were a single Obligor) exceeds the Concentration Limit
for such Obligor at such time, minus (c) unapplied cash Collections of the
Receivables (in Euro or the Euro Equivalent) at such time, minus (d) the Euro
Equivalent of the Non-Effective Redirection Amount at such time, minus (e) the
Set-Off Reduction at such time, minus (f) the other specific reserves that are
to be applied to the determination of the Net Eligible Receivables Balance as
set out in the form of Daily Report agreed between the Performance Undertaking
Provider and the Administrative Agent, which as at the Closing Date is
substantially in the form attached as Exhibit A-1 (Form of Daily Report) to the
Servicing Agreement.       “Net Income” means the aggregate earnings of the Dana
European Entities, the Borrower and the Spanish Account SPV as determined in
accordance with Modified GAAP.

31



--------------------------------------------------------------------------------



 



    “Net Individual Plant Funding Balance” means at any time for each
manufacturing plant of each Originator, the Net Eligible Receivables Balance
(calculated on a manufacturing plant by manufacturing plant basis) of the Pool
Receivables that qualify as Eligible Receivables at such time that have been
generated by that manufacturing plant multiplied by the Funding Percentage
applicable to the Receivables that have been generated by such manufacturing
plant.       “Net Interest Expense” means, determined in accordance with
Modified GAAP, (a) the aggregate third party interest expense (calculated on an
annualised basis where necessary) of the Dana European Entities, the Borrower
and the Spanish Account SPV minus (b) the aggregate third party interest income
(calculated on an annualised basis where necessary) of the Dana European
Entities, the Borrower and the Spanish Account SPV.       “New Austrian
Collection Account” means any account set forth on Schedule 8 (Facility Accounts
and Account Banks) under the heading “New Austrian Collection Accounts”, as such
Schedule may be amended from time to time in accordance herewith.       “New
Belgian Collection Account” means any account set forth on Schedule 8 (Facility
Accounts and Account Banks) under the heading “New Belgian Collection Accounts”,
as such Schedule may be amended from time to time in accordance herewith.      
“New Collection Accounts” means, as the context requires, all or any one of the
New Austrian Collection Accounts, New Belgian Collection Accounts, New French
Collection Accounts, New German Collection Accounts, New Italian Collection
Accounts or New Spanish Collection Accounts.       “New French Collection
Account” means any account set forth on Schedule 8 (Facility Accounts and
Account Banks) under the heading “New French Collection Accounts”, as such
Schedule may be amended from time to time in accordance herewith.       “New
German Collection Account” means any account set forth on Schedule 8 (Facility
Accounts and Account Banks) under the heading “New German Collection Accounts”,
as such Schedule may be amended from time to time herewith.       “New Italian
Collection Account” means any account set forth on Schedule 8 (Facility Accounts
and Account Banks) under the heading “New Italian Collection Accounts”, as such
Schedule may be amended from time to time in accordance herewith.       “New
Spanish Collection Account” means any account set forth on Schedule 8 (Facility
Accounts and Account Banks) under the heading “New Spanish Collection Accounts”,
as such Schedule may be amended from time to time in accordance herewith.      
“Non-Effective Redirection Amount” means, as of any Ratio Reporting Date and
continuing until (but not including) the next Ratio Reporting Date, an amount
equal to the product of (a) the Effective Redirection Target Percentage
applicable to such

32



--------------------------------------------------------------------------------



 



    earlier Ratio Reporting Date minus the Effective Redirection Percentage as
of such earlier Ratio Reporting Date (provided that such percentage shall not be
less than zero), times (b) the aggregate Outstanding Balance (as of the last day
of such Calculation Period) of Pool Receivables.       “Obligations” means,
collectively, all covenants, agreements, terms, conditions, deemed collection
undertakings, indemnities and other obligations of whatever nature to be
performed and observed by each Performance Party under the Transaction Documents
to which it is a party, whether monetary or non-monetary.       “Obligor” means,
with respect to any Receivable, each Person obligated to make payments in
respect of such Receivable pursuant to a Contract.       “Official Body” means
any government or political subdivision or any agency, authority, bureau,
central bank, commission, department or instrumentality of any such government
or political subdivision, or any court, tribunal, grand jury or arbitrator, or
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, or any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles.       “Organic Documents” of any Person means its
memorandum and articles of association, articles or certificate of incorporation
and by laws, limited liability agreement, partnership agreement or other
comparable charter or organisational documents as amended from time to time.    
  “Originators” means any of the Austrian Originators, the Belgian Originators,
the French Originators, the German Originators, the Italian Originators and the
Spanish Originators.       “Originator Sale Agreement” means any of the Austrian
RPAs, the Belgian RPAs, the French RPAs, the German RPAs, the Italian RPAs or
the Spanish RPAs.       “Other Permitted Deposits” means, with respect to any
Existing Collection Account, any deposit made to such account in respect of
amounts payable to the related Originator, in each case, where (i) such deposit
is made prior to the day falling 90 days after the Closing Date, and (ii) the
payor of such amount was instructed to deposit such payment to such Existing
Collection Account, or the relevant arrangements for such payment to be
deposited in such Existing Collection Account was established, prior to the
Closing Date. It is understood and agreed that the relevant Originators will
take reasonable steps to ensure that any such payor is instructed to make
payments to a non-Facility Account (including by modifying any such
arrangements) as soon as possible after the Closing Date.       “Other Permitted
Payments” means, with respect to any Existing Collection Account, any payment or
debit from such Existing Collection Account in respect of an amount payable by
the related Originator that was made (which for purposes of payments by cheque
means the date on which the cheque was written) prior to the date falling
90 days after the Closing Date (with respect to any payment made by cheque,
regardless of when such cheque is presented to the relevant bank or financial

33



--------------------------------------------------------------------------------



 



    institution for payment). It is understood and agreed that the relevant
Originators will take reasonable steps to ensure that any such payment or debit
is made from a non-Facility Account as soon as possible after the Closing Date.
      “Outstanding Balance” means, with respect to any Receivable at any time,
the then outstanding principal amount thereof (in Euro or the Euro Equivalent),
excluding any Finance Charges related thereto.       “Participant” has the
meaning specified in Clause 10.3(e) (Participations) of the Receivables Loan
Agreement.       “Participating Member States” means any member state of the
European Community that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.       “Pensions Act” means the United Kingdom Pensions Act 2004.
      “Performance Undertaking” means the Performance and Indemnity Deed, dated
the Closing Date, issued by the Performance Undertaking Provider in favour of,
among others, the Borrower, the Administrative Agent and the Secured Parties.  
    “Performance Undertaking Provider” means Dana International Luxembourg SARL.
      “Performance Parties” means (i) each of the Originators, (ii) each of the
Servicer Parties that is an Affiliate or direct or indirect Subsidiary of the
Performance Undertaking Provider, (iii) the Spanish Account SPV and (iv) the
Subordinated Lender, in each case, in any capacity in which it is a party to any
Transaction Document.       “Permitted Acquisition” means an acquisition on an
arm’s length basis of (A) all or any part of the Equity Interests of a person or
(B) a business or undertaking carried on as a going concern, but only if:

  (a)   no Facility Event is continuing on the closing date for the acquisition
or would occur as a result of the acquisition; and     (b)   the consideration
(including associated costs and expenses) for the acquisition (when aggregated
with the consideration (including associated costs and expenses) for any other
Permitted Acquisition (the “Total Purchase Price”) together with the amount of
any Joint Venture Investment in respect of Permitted Joint Ventures in that
rolling twelve (12) month period), in each case paid or otherwise contributed by
the Dana European Legal Group, does not in any rolling twelve (12) month period
exceed €5,000,000 (or equivalent currency).

    “Permitted Adverse Claim” means any Adverse Claim (a) created under the
Security Documents or the other Transaction Documents, (b) in respect of taxes,
assessments or other governmental charges or levies not yet due and payable or,
in the case of any Transaction Party (other than a Transaction SPV), the
validity of which

34



--------------------------------------------------------------------------------



 



    are being contested by such Transaction Party in good faith by appropriate
proceedings and with respect to which appropriate reserves have been established
in conformity with GAAP by such Transaction Party, (c) in respect of any
Receivable which will be released on, or prior to the sale or transfer (or
purported sale or transfer) of such Receivable under an Originator Sale
Agreement, and (d) with respect to any Facility Account, any Adverse Claim of
the bank or other financial institution at which such Facility Account is
maintained and that arose in the ordinary course of business between the
relevant account holder and such bank or other financial institution.

    “Permitted Disposal” means any disposal which (except in the case of
paragraph (b)) is on arm’s length terms:

  (a)   of trading stock or cash made by any Dana European Entity in the
ordinary course of trading of the disposing Person;     (b)   of any asset by a
member of the Dana European Legal Group to a member of the Dana European Legal
Group;     (c)   of any asset by a Dana European Entity to a member of the Dana
European Legal Group;     (d)   of assets in exchange for other assets
comparable or superior as to type, value or quality, provided that if the
Performance Undertaking Provider has disposed of any Equity Interests of any
Dana European Entity that it holds in exchange for cash, the Performance
Undertaking Provider shall not make any Permitted Transaction Payment in respect
of such cash to any Person other than a Dana European Entity to the extent that
the sum of the aggregate principal amount of all Permitted Transaction Payments
to any Person other than a Dana European Entity plus the aggregate principal
amount of all loans made by the Performance Undertaking Provider or any Dana
European Entity to the Performance Undertaking Provider or any of its Affiliates
who are not members of the Dana European Legal Group plus the aggregate amount
of all dividends made by a Dana European Entity to its direct parent company who
is either the Performance Undertaking Provider or not a Dana European Entity
(other than those dividends described in paragraph (b) of the definition of
Permitted Distributions) plus the aggregate amount of all dividends described
under paragraph (b)(ii) of the definition of Permitted Distributions shall not
in any financial year of the Performance Undertaking Provider exceed the greater
of (A) €10,000,000 (or the equivalent in any other currency) and (B) 90% of the
aggregate distributable earnings of the Dana European Entities generated on or
after 1 January 2007;     (e)   of obsolete, worn-out or redundant assets or
property for cash;     (f)   sales for cash of assets or property no longer used
or useful;     (g)   sales, transfers or other dispositions of assets in
connection with the Tooling Programme;

35



--------------------------------------------------------------------------------



 



  (h)   any sale, lease, transfer or other disposition made in connection with
any investment in any member of the Dana European Legal Group;     (i)  
licences, sublicences or similar transactions of intellectual property in the
ordinary course of business and the abandonment of intellectual property deemed
no longer useful;     (j)   equity issuances by any Dana European Entity to a
member of the Dana European Legal Group;     (k)   transfers of receivables and
receivables related assets or any interest therein pursuant to the Transaction
Documents and the transactions contemplated thereby;     (l)   of cash
equivalents for cash or in exchange for other cash equivalents;     (m)  
arising as a result of any Permitted Encumbrances or Permitted Transactions;    
(n)   described on Schedule 10 (Permitted Disposals) hereto;     (o)   not
otherwise permitted by the preceding paragraphs provided that the aggregate book
value of all assets disposed of in reliance on this paragraph shall not exceed
€10,000,000 (or equivalent currency) in any financial year of the Performance
Undertaking Provider; and     (p)   which has been approved in writing by the
Administrative Agent.

    “Permitted Distributions” means:

  (a)   the making of a dividend to its direct parent company who is a Dana
European Entity (excluding the Performance Undertaking Provider);     (b)   the
making of a dividend (other than in respect of a dividend or distribution
received directly or indirectly from a Person that is not a Dana European Entity
and from whom that dividend or distribution initially originated) to its direct
parent company who is not a Dana European Entity provided that such direct
parent company shall promptly (and in any event within five (5) Business Days)
make a dividend in respect of the dividend which it received to its own direct
parent company who is (i) a Dana European Entity (other than the Performance
Undertaking Provider) or (ii) subject to the proviso in the last paragraph of
this definition, the Performance Undertaking Provider;     (c)   subject to the
proviso in the last paragraph of this definition, the making of a dividend to
its direct parent company who is either the Performance Undertaking Provider or
not a Dana European Entity;     (d)   the payment of royalties and management
fees in the manner, at the times and calculated on a comparable basis consistent
with such Dana European Entity’s past business practices;     (e)   the making
of a dividend or other distribution as described in Schedule 11 (Repatriation
Plan);

36



--------------------------------------------------------------------------------



 



  (f)   the making of a dividend or distribution as part of a Permitted
Transaction;     (g)   the making of a dividend to its direct parent company who
is either the Performance Undertaking Provider or not a Dana European Entity in
respect of dividends or distributions received directly or indirectly from a
Person that is not a Dana European Entity and from whom that dividend or
distribution initially originated; and     (h)   the making of a dividend which
has been approved in writing by the Administrative Agent,

    provided that the aggregate principal amount of distributions described
under paragraphs (b)(ii) and (c) of this definition shall not exceed 90% of the
aggregate distributable earnings of the Dana European Entities and (ii) the sum
of the aggregate principal amount of such distributions plus the aggregate
principal amount of all loans made by the Performance Undertaking Provider or
any Dana European Entity to the Performance Undertaking Provider or its
Affiliates who are not members of the Dana European Legal Group plus the
aggregate amount of any Permitted Transaction Payments made to any Person other
than a Dana European Entity does not exceed in any financial year of the
Performance Undertaking Provider the greater of (A) €10,000,000 (or equivalent
currency) and (B) 90% of the aggregate distributable earnings of the Dana
European Entities generated on or after 1 January 2007       “Permitted
Encumbrance” means:

  (a)   any lien arising by operation of law and in the ordinary course of
trading and not as a result of any default or omission by any Dana European
Entity;     (b)   any netting or set-off arrangement entered into by any Dana
European Entity in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances of the Dana European Entities;    
(c)   any Adverse Claim over or affecting any asset acquired by a Dana European
Entity after the Closing Date if:

  (i)   the Adverse Claim was not created in contemplation of the acquisition of
that asset by a Dana European Entity;     (ii)   the principal amount secured
has not been increased in contemplation of or since the acquisition of that
asset by a Dana European Entity; and     (iii)   the Adverse Claim is removed or
discharged within three (3) months of the date of acquisition of such asset;

  (d)   any Adverse Claim over or affecting any asset of any company which
becomes a Dana European Entity after the Closing Date, where the Adverse Claim
is created prior to the date on which that company becomes a member of the Group
if:

  (i)   the Adverse Claim was not created in contemplation of the acquisition of
that company;

37



--------------------------------------------------------------------------------



 



  (ii)   the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and     (iii)   the Adverse Claim is
removed or discharged within three (3) months of that company becoming a Dana
European Entity;

  (e)   any Adverse Claim arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a Dana European Entity in the ordinary course of trading and
on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any Dana European Entity;     (f)   any Adverse Claim
arising as a result of a disposal which is a Permitted Disposal;     (g)   any
Adverse Claim in respect of Indebtedness permitted pursuant to paragraph (j) of
the definition of Permitted Indebtedness;     (h)   any Adverse Claim existing
as at the Closing Date in respect of Indebtedness permitted pursuant to
paragraph (b) of the definition of Permitted Indebtedness and listed on
Schedule 12 (Permitted Indebtedness); and     (i)   any Adverse Claim which has
been approved in writing by the Administrative Agent.

    “Permitted Guarantee” means:

  (a)   the endorsement of negotiable instruments in the ordinary course of
trade;     (b)   any performance or similar bond guaranteeing performance by a
Dana European Entity under any contract entered into in the ordinary course of
trade;     (c)   any guarantee constituting Permitted Indebtedness (except under
paragraph (c) of that definition);     (d)   any guarantee given in respect of
the netting or set-off arrangements permitted pursuant to paragraph (b) of the
definition of Permitted Encumbrance; and     (e)   any guarantee which has been
approved in writing by the Administrative Agent.

    “Permitted Indebtedness” means Indebtedness:

  (a)   arising under any of the Transaction Documents;     (b)   in existence
or committed at the Closing Date and listed on Schedule 12 (Permitted
Indebtedness) hereto including any replacement or successor Indebtedness in an
amount not exceeding the principal or committed amount of the original
Indebtedness;

38



--------------------------------------------------------------------------------



 



  (c)   arising under or in respect of a Permitted Loan or a Permitted Guarantee
or an investment in a member of the Dana European Legal Group;     (d)   in
respect of letter of credit facilities to be made available to the Dana European
Entities in an aggregate face amount not to exceed €30,000,000 (or equivalent
currency);     (e)   arising under a foreign exchange transaction for spot or
forward delivery entered into in connection with protection against fluctuation
in currency rates where that foreign exchange exposure arises in the ordinary
course of trade or in respect of Borrowings made in Approved Currencies, but not
a foreign exchange transaction for investment or speculative purposes;     (f)  
arising from the honouring by a bank or other financial institution of a cheque,
draft or similar instrument inadvertently drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five (5) Business Days of incurrence thereof;     (g)   of a
person existing at the time such person is acquired by or merged with or into or
consolidated with any Dana European Entity or is assumed in connection with the
acquisition of assets from such person, but not incurred or increased or its
maturity date extended in contemplation thereof, or since that acquisition and
outstanding only for a period of three (3) months following the date of
acquisition;     (h)   constituting trade payables and incurred in the ordinary
course of business (including open accounts extended by suppliers on normal
trade terms in connection with purchases of goods and services);     (i)  
payables owing to suppliers in connection with the Tooling Programme;     (j)  
which is secured, including under finance or capital leases, in an aggregate
principal amount at any time not to exceed €50,000,000 (or equivalent currency);
    (k)   which is unsecured, not permitted by the preceding paragraphs and is
in an aggregate principal amount at any time not to exceed €40,000,000 (or
equivalent currency);     (l)   not permitted by the preceding paragraphs
provided that prior to incurring, or concurrently with the incurrence of, any
such Indebtedness the Performance Undertaking Provider shall deliver to the
Administrative Agent a certificate signed by a Responsible Officer of the
Performance Undertaking Provider with calculations showing in reasonable detail
that the Performance Undertaking Provider will remain in compliance with its
obligations under Clause 10.3 (Financial covenant) of the Performance
Undertaking if the covenant tests were to be calculated on the basis of
projections for the relevant period ending on the first Testing Date to occur
twelve (12) months after the date of such calculation incorporating the
contemplated Indebtedness therein on a pro forma basis and as if such
Indebtedness had been incurred at the start of the relevant period;

39



--------------------------------------------------------------------------------



 



  (m)   arising under an overdraft facility granted by a bank or other financial
institution in the ordinary course of business, provided that such Indebtedness
is extinguished by close of business on the same Business Day on which it arose;
and     (n)   which has been approved in writing by the Administrative Agent,

    provided that Permitted Indebtedness of a Transaction Party shall not
include any Indebtedness owing to any Collection Account Bank other than fees
and other transactional expenses incurred in connection with the operation of
the Facility Accounts maintained with that Collection Account Bank and any
Indebtedness constituting Permitted Indebtedness under paragraph (m) of this
definition except where the Administrative Agent has received a waiver (in form
and substance satisfactory to the Administrative Agent) from the relevant
Collection Account Bank in respect of any banker’s lien or other right of
set-off over the relevant Facility Accounts.       “Permitted Investments”
means, with respect to any Borrower Operating Account, any of the following
investments denominated and payable solely in the Approved Currency for which
such Borrower Operating Account is maintained: (a) readily marketable debt
securities issued by, or the full and timely payment of which is guaranteed by
the full faith and credit of, the central government of any Approved Originator
Jurisdiction, (b) insured demand deposits, time deposits and certificates of
deposit of any Eligible Account Bank that is organised under the laws of an
Approved Originator Jurisdiction, (c) repurchase obligations with a term of not
more than 45 days for underlying securities of the types described in clause (a)
above entered into with a bank meeting the qualifications described in clause
(b) above, (d) money market funds rated in the highest ratings category by each
of Moody’s and S&P (which rating, in the case of S&P, shall be AAAm or AAAmg and
shall not have the “r” symbol attached to such rating and, in the case of
Moody’s “P-1” or “Aaa” and “MR1+”), (e) commercial paper of any corporation
incorporated under the laws of an Approved Originator Jurisdiction or any
political subdivision thereof, provided that such commercial paper is rated at
least A-1 (and without any “r” symbol attached to any such rating) by S&P and at
least Prime-1 by Moody’s, and (f) cash; provided that in each case such
investments shall be a qualifying asset within the meaning of Section 110 of the
Irish Taxes Consolidation Act 1997.       “Permitted Joint Venture” means any
investment in any Joint Venture where in any rolling twelve (12) month period
the aggregate (“Joint Venture Investment”) of all amounts subscribed for shares
in, or invested in all such Joint Ventures by any Dana European Entity in
respect of such investment when aggregated with the Total Purchase Price in
respect of Permitted Acquisitions in that rolling twelve (12) month period
permitted pursuant to paragraph (c) of the definition of Permitted Acquisition,
in each case paid or otherwise contributed by the Dana European Legal Group,
does not exceed €5,000,000 (or equivalent currency).       “Permitted Loans”
means:

  (a)   any trade credit extended to customers on normal commercial terms and in
the ordinary course of its trading activities;

40



--------------------------------------------------------------------------------



 



  (b)   any loan constituting Permitted Indebtedness (except under paragraph
(c) of that definition);     (c)   any loan to a member of the Dana European
Legal Group (excluding the Performance Undertaking Provider);     (d)   any loan
to the Performance Undertaking Provider or any of its Affiliates who are not
members of the Dana European Legal Group provided that (i) the aggregate
principal amount of such loans shall not exceed €10,000,000 (or the equivalent
in any other currency) in any financial year of the Performance Undertaking
Provider and (ii) the sum of the aggregate principal amount of such loans plus
the aggregate amount of all dividends made by a Dana European Entity to its
direct parent company who is either the Performance Undertaking Provider or not
a Dana European Entity (other than those dividends described in paragraph (b) of
the definition of Permitted Distributions) plus the aggregate amount of all
dividends described under paragraph (b)(ii) of the definition of Permitted
Distributions plus the aggregate amount of any Permitted Transaction Payments
made to a Person other than a Dana European Entity does not exceed in any
financial year of the Performance Undertaking Provider the greater of (A)
€10,000,000 (or the equivalent in any other currency) and (B) 90% of the
aggregate distributable earnings of the Dana European Entities generated on or
after 1 January 2007.     (e)   a loan to an employee or director of any Dana
European Entity provided that the aggregate amount of all such loans shall not
exceed €1,000,000 (or equivalent currency) from time to time;     (f)   loans
described on Schedule 13 (Permitted Loans) hereto;     (g)   Permitted
Guarantees;     (h)   any loan arising under the Intra-Group Consolidated
Payment System Agreement dated 27 October 2003 between Dana Corporation, Echlin
Europe Limited, Dana SAS, Dana Automocion S.A., Dana Europe Holding B.V., Dana
Italia S.p.A. and others provided that the aggregate of all such loans shall not
exceed €12,000,000 (or equivalent currency) from time to time;     (i)   any
loan to a Spanish Originator (whilst such Spanish Originator is not a member of
the Dana European Legal Group) extended for working capital purposes in the
ordinary course of its trading activities and for capital expenditures budgeted
for in the latest annual budget of the relevant Spanish Originator provided to
the Administrative Agent, provided that any such loans extended for the purposes
of capital expenditure shall not exceed an aggregate principal amount of
€8,000,000 (or equivalent currency) per annum;     (j)   other loans or
guarantees not exceeding an aggregate principal amount of €1,000,000 (or
equivalent currency) from time to time; and     (k)   loans, guarantees and the
granting of credit which have been approved in writing by the Administrative
Agent.

41



--------------------------------------------------------------------------------



 



    “Permitted Transaction” means:

  (a)   a Permitted Acquisition;     (b)   a Permitted Joint Venture;     (c)  
the solvent liquidation or reorganisation of any member of the Dana European
Legal Group which is not a Transaction Party so long as any payments or assets
distributed as a result of such liquidation or reorganisation are distributed to
other members of the Dana European Legal Group, provided that the sum of the
aggregate amount of any Permitted Transaction Payments made by the Performance
Undertaking Provider to any Person other than a Dana European Entity plus the
aggregate principal amount of all loans made by the Performance Undertaking
Provider or any Dana European Entity to the Performance Undertaking Provider or
any of its Affiliates who are not members of the Dana European Legal Group plus
the aggregate amount of all dividends made by a Dana European Entity to its
direct parent company who is either the Performance Undertaking provider or not
a Dana European Entity (other than those dividends described in paragraph (b) of
the definition of Permitted Distributions) plus the aggregate amount of all
dividends described under paragraph (b)(ii) of the definition of Permitted
Distributions shall not exceed in any financial year of the Performance
Undertaking Provider the greater of (A) €10,000,000 (or the equivalent in any
other currency) and (B) 90% of the aggregate distributable earnings of the Dana
European Entities generated on or after 1 January 2007;     (d)   any
transaction, investment or acquisition described on Schedule 14 (Permitted
Transactions) hereto; and     (e)   any transaction which has been approved in
writing by the Administrative Agent.

    “Permitted Transaction Payment” means any payment, distribution (by way of
dividend or otherwise) or other application by the Performance Undertaking
Provider of (a) any proceeds distributed to the Performance Undertaking Provider
from a solvent liquidation or reorganisation of any member of the Dana European
Legal Group which is not a Transaction Party, and (b) any cash received by the
Performance Undertaking Provider in exchange for the disposal of any Equity
Interest that it holds in any Dana European Entity.       “Person” means an
individual, partnership, corporation (including a business trust), limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Official Body or any other entity.       “Pool Receivable” means any
Receivable (i) which has been sold and/or otherwise assigned (or purported to be
sold) and or otherwise assigned) by an Originator to a Purchaser pursuant to an
Originator Sale Agreement, and (ii) if such Purchaser is other than the
Borrower, which has been sold or otherwise transferred by such Purchaser to the
Borrower, or in which such Purchaser has granted or otherwise sold a Borrower
Receivables Interest to the Borrower, in each case, pursuant to an Intermediate
Transfer Agreement.

42



--------------------------------------------------------------------------------



 



    “Portfolio Report” means any Daily Report.       “Potential Facility
Suspension Event” means an event or circumstance which would (with the expiry of
a grace period, the giving of notice, the making of any determination under the
Transaction Documents or any combination of the foregoing) be a Facility
Suspension Event.       “Potential Facility Termination Event” means an event or
circumstance which would (with the expiry of a grace period, the giving of
notice, the making of any determination under the Transaction Documents or any
combination of the foregoing) be a Facility Termination Event.       “Potential
Seller Suspension Event” means an event or circumstance which would (with the
expiry of a grace period, the giving of notice, the making of any determination
under the Transaction Documents or any combination of the foregoing) be a Seller
Suspension Event.       “Potential Seller Termination Event” means an event or
circumstance which would (with the expiry of a grace period, the giving of
notice, the making of any determination under the Transaction Documents or any
combination of the foregoing) be a Seller Termination Event.       “Potential
Servicer Default” means an event or circumstance which would (with the expiry of
a grace period, the giving of notice, the making of any determination under the
Transaction Documents or any combination of the foregoing) be a Servicer
Default.       “Principal Balance” means, with respect to any Loan, the
principal amount outstanding of such Loan made hereunder, as such amount may be
consolidated with the principal amount of any other Loan in accordance with
Clause 2.10 (Consolidation), in each case as reduced from time to time by amount
paid to the applicable Lender(s) holding such Loan pursuant to Clause 2.6
(Application of Collections prior to Facility Termination Date) or Clause 2.7
(Application of Collections after Facility Termination Date) of the Receivables
Loan Agreement, as applicable, on account of the Principal Balance of such Loan;
provided that if such Principal Balance shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Principal Balance shall be
increased by the amount of such rescinded or returned distribution, as though it
had not been received by such Lender(s).       “Pro Rata Share” means, with
respect to any Lender (a) the Commitment of such Lender, divided by the sum of
the Commitments of all Lenders and (b) after the Commitments of all the Lenders
have been terminated, the outstanding principal amount (in Euro or the Euro
Equivalent) of the Loans funded by such Lender, divided by the outstanding
principal amount (in Euro or the Euro Equivalent) of the Loans funded by all the
Lenders.       “Purchaser” means the Borrower or the Intermediate Transferor.

43



--------------------------------------------------------------------------------



 



    “Qualifying Lender” means any Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Transaction
Document and is:

  (a)   which is licensed, pursuant to Clause 9 of the Irish Central Bank Act,
1971, to carry on banking business in Ireland and whose facility office is
located in Ireland and which is carrying on a bona fide banking business in
Ireland for the purposes of Clause 246(3) of the Irish Taxes Consolidation Act,
1997; or     (b)   which is an authorised credit institution under the terms of
the European Union Consolidation Directive (formerly the First European Union
Banking Co-Ordination Directive and the Second European Union Banking
Co-Ordination Directive) and has duly established a branch in Ireland or has
made all necessary notifications to its home state competent authorities
required thereunder in relation to its intention to carry on banking business in
Ireland and such financial institution is recognised by the Revenue
Commissioners in Ireland as carrying on a bona fide banking business in Ireland
for the purposes of Clause 246(3) of the Irish Taxes Consolidation Act, 1997 and
has its facility office located in Ireland; or     (c)   which is a Person
resident in and under the laws of a country with which Ireland has a double
taxation treaty or resident in a member state of the European Communities (other
than Ireland) (provided, that such Lender does not provide its commitment
through a branch or agency in Ireland), including a corporation incorporated in
the U.S. and subject to U.S. tax on its worldwide income and a U.S. limited
liability company (provided the ultimate recipients of the interest through the
limited liability company are persons resident in a member state of the European
Union (other than Ireland) or resident in a country with which Ireland has a
double taxation treaty and the business is conducted through the limited
liability company for market reasons rather than tax avoidance purposes) in
either case not providing its commitment through a branch or agency in Ireland;
or     (d)   which is a body corporate which advances money in the ordinary
course of a trade which includes the lending of money; provided, that the
interest is paid in Ireland, the interest is taken into account in computing the
trading income of such Lender, and which has complied with the notification
requirements under section 246(5) of the Irish Taxes Consolidation Act, 1997; or
    (e)   in respect of which an authorisation granted by the Revenue
Commissioners of Ireland is subsisting on each interest payment date entitling
the Borrower to pay such Lender interest without deduction of income tax, by
virtue of an applicable double taxation treaty between Ireland and the country
in which such Lender is resident for the purposes of such treaty, where such
double taxation treaty specifies that no withholding tax is to be made on
interest provided such Lender does not provide its commitment through a branch
or agency in Ireland; or     (f)   which is a qualifying company (within the
meaning of Clause 110 of the Irish Taxes Consolidation Act, 1997).

44



--------------------------------------------------------------------------------



 



    “Quotation Day” means, with respect to any Borrowing and any Interest
Period, the day on which it is market practice in the relevant interbank market
for prime banks to give quotations for deposits in the currency of such
Borrowing for delivery on the first day of such Interest Period, as determined
by the Administrative Agent. If such quotations would normally be given by prime
banks on more than one day, the Quotation Day will be the last of such days.    
  “Rate Type” means the Adjusted Eurocurrency Rate or the Alternative Rate.    
  “Ratio Reporting Date” means the tenth (10th) Business Day after the end of
each Calculation Period. For the purposes of the definition of Ratio Reporting
Date, the first Calculation Period shall be the first calendar month after the
calendar month in which the Closing Date occurred and each subsequent
Calculation Period for the purposes of this definition shall be determined
accordingly.       “Receivable” means any indebtedness and other payment
obligations of any Obligor resulting from the provision or sale of merchandise,
goods or services by an Originator, including the right to payment of any
interest or Finance Charges, value added taxes or sales taxes, late payment
charges, delinquency charges, extension or collection fees but excluding any
Excluded Receivable.       “Receivables Loan Agreement” means the Receivables
Loan Agreement, dated the Closing Date, made between the Buyer, Dana
International Luxembourg SARL, as the Servicer and, Performance Undertaking
Provider, the Persons from time to time party thereto as Lenders and GE
Leveraged Loans Limited, as the Administrative Agent.       “Records” means,
with respect to any Receivable, all Contracts, purchase orders, invoices,
customer lists, credit files and other agreements, documents, books, records
(including records relating to billing and collection matters) and other media
for the storage of information (including tapes, disks, punch cards, computer
software and databases) related to such Receivable, the Related Security or the
related Obligors.       “Reference Banks” means the principal London offices of
Barclays Bank plc and The Royal Bank of Scotland plc or such other banks as may
be appointed by the Administrative Agent in consultation with the Borrower.    
  “Register” has the meaning specified in Clause 10.3(c) (Register) of the
Receivables Loan Agreement.       “Related Security” means, with respect to any
Receivable, all of the Originators’ or Borrower’s, as applicable, right, title
and interest in, to and under:

  (a)   all security interests, hypothecs, reservations of ownership, liens or
other Adverse Claims and property subject thereto from time to time purporting
to secure payment of such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise, together with all financing statements,
registrations, hypothecs, charges or other similar filings or instruments
against an Obligor and all security agreements describing any collateral
securing such Receivable;

45



--------------------------------------------------------------------------------



 



  (b)   all guarantees, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise (provided, that it is understood and agreed that notwithstanding
anything herein or in any other Transaction Document to the contrary (i) no
Transaction Party shall be required to take any action to cause any such
guarantee, insurance or other agreement or arrangement to be transferred to or
for the benefit of, or otherwise assigned, to any Purchaser to the extent any
such transfer or assignment requires the consent of any Person (other than a
Transaction Party) or is prohibited by applicable Law, and (ii) any amounts
received by any Transaction Party in respect of, or otherwise in connection
with, such guarantee, insurance or other agreement or arrangement shall
constitute “Related Security” for all purposes of the Transaction Documents,
including any obligation of any Transaction Party under the Transaction
Documents to promptly deposit amounts received in respect of Collections to a
Facility Account (other than an Existing Collection Account));     (c)   all
Records related to such Receivable;     (d)   any and all goods (including
Returned Goods, if any) and documentation or title evidencing the shipment or
storage of any goods, the sale of which by the applicable Originator gave rise
to such Receivable;     (e)   all of the Borrower’s right, title and interest
in, to and under the Transaction Documents, including any Borrower Receivable
Interest; and     (f)   all collections and proceeds of the foregoing.

    Notwithstanding anything herein or in any other Transaction Document to the
contrary, it is acknowledged and agreed that for all purposes under the
Transaction Documents, no action (other than the transfer and assignment set
forth in Clause 2.1 (Agreement to Purchase) of the German RPA (and any
corresponding provisions to any other Originator Sale Agreement) and any action
set forth or otherwise referenced in Schedule 2 (Conditions Precedent for the
Initial Austrian Effective Date), Schedule 3 (Conditions Precedent for the
Initial Belgian Effective Date), Schedule 4 (Conditions Precedent for the
Initial French Effective Date), Schedule 5 (Conditions Precedent for the Initial
Italian Effective Date), Schedule 6 (Conditions Precedent for the Initial
Spanish Effective Date) and Schedule 2 (Conditions Precedent Documents) of the
Receivables Loan Agreement) is required to be taken by any Originator to
transfer or otherwise assign or perfect any Person’s interest in any Related
Security to any Person pursuant to the Transaction Documents. Any
representation, warranty or covenant of any Person in any Transaction Document
as to its or another Person’s ownership of, or security interest in, the
proceeds of any Related Security and to the assignment or transfer of any
Related Security shall be deemed subject to the proviso contained in this
paragraph.       “Release” has the meaning specified in Clause 2.6(b)(vii)
(Application of Collections prior to Facility Termination Date) of the
Receivables Loan Agreement.       “Relevant Jurisdiction” means, in relation to
an Transaction Party:

46



--------------------------------------------------------------------------------



 



  (a)   its jurisdiction of incorporation;     (b)   any jurisdiction where any
asset subject to or intended to be subject to the Adverse Claims to be created
by it pursuant to the Security Documents is situated;     (c)   any jurisdiction
where it conducts its business; and     (d)   the jurisdiction whose laws govern
the perfection of any of the Security Documents entered into by it.

    “Reporting Date” means any date on which a Portfolio Report is delivered or
required to be delivered by the Servicer pursuant to Clause 2.3 (Reporting
requirements) of the Servicing Agreement.       “Required Lenders” means, at any
time when there is more than one Lender, at least two Lenders (that are not
Affiliates of each other) representing in aggregate more than 662/3% of the
Aggregate Principal Balance, or if the Aggregate Principal Balance is zero, the
Aggregate Commitment or, if the Commitments have been terminated, at least two
Lenders (that are not Affiliates of each other) that represented in aggregate
more than 662/3% of the Aggregate Principal Balance, or if the Aggregate
Principal Balance is zero, the Aggregate Commitment immediately prior to such
termination. If, at any time, there is only one Lender, “Required Lenders” shall
mean such Lender.       “Responsible Officer” means, with respect to any
Transaction Party, the president, any vice president, a director, any duly
authorised officer, the chief financial officer, the treasurer, the comptroller,
the assistant comptroller, the assistant treasurer or, to the extent any of the
foregoing are not recognised in a jurisdiction, the equivalent thereof in such
jurisdiction, of such Transaction Party.       “Restricted Payments” has the
meaning specified in Clause 5.1(n) (Distributions, etc) of the Receivables Loan
Agreement.       “Restricted Receivable” means any Receivable that arose under a
Contract the terms of which require notice to, or the consent of, the relevant
Obligor to the assignment of such Receivable.       “Restructuring Charges”
means non-recurring and other one-time costs incurred by any Dana European
Entity in connection with the reorganisation or discontinuation of its business,
operations and structuring in respect of (a) facility closures and the
consolidation, relocation or elimination of operations and (b) related severance
costs and other costs incurred in connection with the termination, relocation
and training of employees.       “Returned Goods” means all right, title and
interest in and to returned, repossessed or foreclosed goods and/or merchandise
the sale of which gave rise to a Receivable; provided that such goods shall no
longer constitute Returned Goods after a Deemed Collection has been received
with respect to the full Unpaid Balance of the related Receivables.

47



--------------------------------------------------------------------------------



 



    “RIBA Advance” means any amount paid by an Italian Originator to an Italian
Collection Account Bank in respect of any amount credited by such Italian
Collection Account Bank to an Existing Italian Collection Account or New Italian
Collection Account in respect of a payment to be made by an Obligor of a Pool
Receivable via the RIBA system and in respect of which such Obligor subsequently
defaulted in the making such of payment via the RIBA system.       “RIBA
Dilution” means any reduction in the funds on deposit in any Existing Italian
Collection Account or New Italian Collection Account by an Italian Collection
Account Bank in respect of any amount credited or otherwise advanced by such
bank or financial institution in respect of a payment to be made by an Obligor
of a Receivable (other than a Pool Receivable) via the RIBA system and in
respect of which such Obligor subsequently defaulted in the making of such
payment via the RIBA system.       “Roll-Forward Report” means a report in the
Agreed Form furnished by or on behalf of the Servicer pursuant to Clause 2.3
(Reporting Requirements) of the Servicing Agreement.       “S&P” means Standard
& Poor’s Rating Services, a division of McGraw Hill Companies, Inc.      
“Schedule of Definitions” means this Master Schedule of Definitions,
Interpretations and Construction, signed by the parties hereto for the purposes
of identification.       “Scheduled Commitment Facility Termination Date” means
the day falling five (5) years after the Closing Date.       “Secured Parties”
means, collectively, the Lenders, the Administrative Agent and each other
Indemnified Party.       “Security Agreement” means the Deed of Charge and
Assignment, dated the Closing Date, between the Borrower and the Administrative
Agent.       “Security Documents” means the Security Agreement, each Account
Security Agreement and each other document entered into by any Transaction Party
creating or expressing to create any Adverse Claim over all or any part of its
assets in respect of the obligations of any of the Transaction Parties under any
of the Transaction Documents.       “Seller Event” means a Seller Termination
Event, Seller Suspension Event, Potential Seller Termination Event or Potential
Seller Suspension Event.       “Seller Payout Date” means a “Seller Payout Date”
under, and as defined in, any Originator Sale Agreement.       “Seller
Suspension Event” means a “Seller Suspension Event” under, and as defined in,
any Originator Sale Agreement.       “Seller Termination Date” means the
“Termination Date” under, and as defined in, any Originator Sale Agreement.

48



--------------------------------------------------------------------------------



 



    “Seller Termination Event” means a “Seller Termination Event” under, and as
defined in, any Originator Sale Agreement.       “Servicer” means at any time
the Person then authorised pursuant to Clause 2.1 (Designation of Servicer;
power of attorney) of the Servicing Agreement to administer and collect the
Receivables which shall, as at the Closing Date, be Dana International
Luxembourg SARL.       “Servicer Default” has the meaning specified in Clause
2.9 (Servicer Default) of the Servicing Agreement.       “Servicer Parties”
means, collectively, the Servicer and the Sub-Servicers.       “Servicing
Agreement” means the Servicing Agreement, dated the Closing Date among the
Servicer, the Borrower, the Sub-Servicers and the Administrative Agent.      
“Servicing Fee” has the meaning specified in Clause 2.10 (Servicing Fee) of the
Servicing Agreement.       “Servicing Fee Payment Date” means the tenth (10th)
Business Day after the end of each Calculation Period.       “Servicing Fee
Percentage” means 0.1 % or such other rate as may be reasonably agreed in
writing between the Servicer and the Administrative Agent (provided that the
agreement in writing of the Administrative Agent shall not be required for any
increase or decrease in the Servicing Fee Percentage which results in the
Servicing Fee Percentage being equal to or greater than 0.1% and less than or
equal to 0.5% subject to the Administrative Agent receiving prior written
notification from the Servicer of any such increase or decrease) or, following a
Servicer Default and the appointment of a successor Servicer pursuant to, and in
accordance with, the Transaction Documents, such other rate per annum as may be
reasonably agreed by such successor Servicer and the Administrative Agent (with
the prior written consent of the Required Lenders).       “Set-Off Reduction”
means, on the tenth (10th) Business Day of any calendar month and continuing
until (but not including) the tenth (10th) Business Day of the next calendar
month, the Euro Equivalent determined as of the last day of the immediately
preceding Calculation Period of the sum for each Obligor of a Pool Receivable
originated by any Originator of the lesser of (a) the aggregate of all amounts
owed by any such Originator as of such last day to such Obligor, and (b) the
Unpaid Balance of Pool Receivables of such Obligor.       “Settlement Date” for
any Loan means (a) each Intra-month Settlement Date and (b) on and after the
occurrence of the Facility Termination Date, each Business Day.       “Share
Trustee” means Structured Finance Management Corporate Services (Ireland)
Limited.       “Spanish Account Agency Agreement” means any agreement designated
as such in any Spanish RPA.

49



--------------------------------------------------------------------------------



 



    “Spanish Account Security Agreement” means any agreement designated as such
in any Spanish RPA.       “Spanish Account SPV” has the meaning specified in the
Spanish RPA.       “Spanish Collection Account Bank” means any bank or other
financial institution set forth on Schedule 8 (Facility Accounts and Account
Banks) under the heading “Spanish Collection Account Banks”, as such Schedule
may be amended from time to time in accordance herewith.       “Spanish
Corporate Services Provider” means, in respect of the Spanish Account SPV,
Structured Finance Management (Spain), S.L..       “Spanish Draft Instrument”
means any negotiable instrument in the form of a bill of exchange (letra de
cambio), a promissory note (pagare) or a cheque (cheque); provided that (a) any
such instrument has been issued pursuant to Spanish Law 19/1985 dated July 16
(Ley 19/1985, de 16 de julio, Cambiaria y del Cheque), as amended from time to
time, and complies with all formalities under such Law, (b) all Taxes payable as
a result of the issuance and negotiation of such instrument have been duly and
timely paid, and (c) such instrument is fully enforceable against the relevant
Obligor, freely transferable and free from any Adverse Claims or other rights of
any third party.       “Spanish Originators” means each entity designated as a
“Seller” under a Spanish RPA.       “Spanish RPAs” means the receivables
purchase agreements, dated on or about the Initial Spanish Effective Date,
between (i) Dana Automoción, S.A. and the Borrower and (ii) Spicer Ayra Cardan,
S.A. and the Borrower, and such additional Spanish law receivables purchase
agreements as may be entered into from time to time pursuant to Clause 10.12(b)
(Limitation on the addition and termination of Originators) of the Receivables
Loan Agreement, for so long as such agreements remain in full force and effect.
“Spanish RPA” means either of them.       “Spanish Seller Payout Call Option
Agreement” means the Spanish seller payout call option agreement dated on or
about the Closing Date between Dana Automocion, S.A. and the Borrower.      
“Specified Deemed Collection Clauses” means Clause 2.8 (Deemed Collections;
application of payments) of the Receivables Loan Agreement, Clause 2.13 of the
Servicing Agreement and Clause 2.3 of the German RPA (or any corresponding
Clause of any other Originator Sale Agreement).       “Spot Rate” means on any
day, for the purpose of determining the Euro Equivalent or Dollar Equivalent, as
applicable of any currency, the rate at which such currency may be exchanged
into Euro or U.S. Dollars, as the case may be, as set forth on the European
Central Bank page for foreign currency exchange reference rates for such day and
for such currency. Such reference rates are based on the regular daily
concentration procedure between central banks within and outside the European
System of Central Banks, which normally takes place at 2:15p.m. (Central
European Time). In the event that such rate is not available, the Spot Rate
shall be determined

50



--------------------------------------------------------------------------------



 



    by referencing the Bloomberg historical pricing page for the applicable
currency conversion with the applicable rate being the closing rate for the
London foreign exchange market on the relevant Business Day; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.       “Standard Rate” means for any Loan during any
Interest Period, an interest rate per annum equal to the sum of the Applicable
Margin plus the Adjusted Eurocurrency Rate for such Interest Period; provided,
however, that in case of any Interest Period with respect to which the Adjusted
Eurocurrency Rate is not available pursuant to Clause 2.12 (Illegality) or 2.13
(Inability to determine Eurocurrency Rate) of the Receivables Loan Agreement,
the Standard Rate for such Interest Period shall be an interest rate per annum
equal to the sum of the Applicable Margin plus the Alternative Rate in effect
from time to time during such Interest Period.       “Standard Terms and
Conditions” means, with respect to any Originator, the standard terms and
conditions of such Originator in effect on the Closing Date and set forth in
Schedule 3 (Standard Terms and Conditions) of the relevant Originator Sale
Agreement, as modified (i) in compliance with the Receivables Loan Agreement,
the Originator Sale Agreements and the Servicing Agreement, or (ii) by the
application of Law.       “Statutory Reserves” means, with respect to any Lender
and any Loan made in any currency (other than U.S. Dollars), any currency,
maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Bank of England, the
Financial Services Authority, the European Central Bank or other Official Body
for any category of deposits or liabilities customarily used to fund loans in
such currency or by reference to which interest rates applicable to loans in
such currency are determined, in each case expressed as a percentage of the
Principal Balance of such Loan, as determined by the Administrative Agent. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.       “Sterling” and “£” means the lawful currency of the United
Kingdom.       “Structuring Agent” means GE Leveraged Loans Limited.      
“Structuring Agent Fee Letter” has the meaning specified in Clause 2.4(b)
(Interest and Fees) of the Receivables Loan Agreement.       “Sub-Servicer” has
the meaning specified in Clause 2.5 (Sub-Servicers) of the Servicing Agreement.
      “Subordinated Guarantor” means Dana International Luxembourg SARL or any
permitted successor thereto or assignee thereof under the Subordinated Loan
Agreement.       “Subordinated Lender” means Dana Europe S.A. or any permitted
successor thereto or assignee thereof under the Subordinated Loan Agreement.

51



--------------------------------------------------------------------------------



 



    “Subordinated Loan” has the meaning specified in the Subordinated Loan
Agreement.       “Subordinated Loan Agreement” means the Subordinated Loan
Agreement, dated the Closing Date, between the Borrower, the Administrative
Agent, the Servicer and the Subordinated Lender.       “Subordinated Loan
Borrowing Request” has the meaning specified in the Subordinated Loan Agreement.
      “Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, limited company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, controlled or held
or (b) that is, at the time any determination is made, otherwise controlled (as
defined in the definition of Affiliate), in each case of clauses (a) and (b), by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent.       “TARGET” means Trans-European Automated
Real-time Gross Settlement Express Transfer payment system.       “TARGET Day”
means any day on which TARGET is open for the settlement of payments in Euro.  
    “Taxes” means any tax, levy, impost, duty or other charge or withholding of
a similar nature (including any penalty or interest payable in connection with
any failure to pay or any delay in paying any of the same) imposed by an
Official Body.       “Testing Date” means (a) during the Trigger Period, the
last day of each calendar month, and (b) otherwise the last day of each
financial quarter of the Performance Undertaking Provider.       “Tooling
Programme” means any program whereby tooling equipment is purchased or progress
payments are made to facilitate production customer’s products and whereby the
customer will ultimately repurchase the tooling equipment after the final
approval by such customer.       “tPR” means the body corporate called the
Pensions Regulator established under Part I of the Pensions Act.      
“Transaction Documents” means this Schedule of Definitions, the Receivables Loan
Agreement, the Intermediate Transfer Agreements, the Originator Sale Agreements,
the Servicing Agreement, the Security Documents, the Spanish Account Agency
Agreement, the Performance Undertaking, the Subordinated Loan Agreement, the Fee
Letters and all other instruments, documents and agreements executed and/or
delivered pursuant to or in connection therewith.

52



--------------------------------------------------------------------------------



 



    “Transaction Fees” means legal, appraisal, financing, consulting, other
advisor, and other fees and costs incurred in connection with the Transaction
Documents and the transactions contemplated thereby.       “Transaction Parties”
means, collectively, each Transaction SPV, each Originator, the Performance
Undertaking Provider, the Servicer (so long as it is an Originator or an
Affiliate thereof), each Sub-Servicer (so long as it is an Originator or an
Affiliate thereof) and the Subordinated Lender.       “Transaction Party
Obligations” means all present and future indebtedness and other liabilities and
obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower or
any other Transaction Party to the Secured Parties arising under or in
connection with the Receivables Loan Agreement or any other Transaction Document
or the transactions contemplated hereby or thereby.       “Transaction SPV”
means the Borrower or the Spanish Account SPV.       “Trigger Period” means the
period commencing on the first quarterly Testing Date (and if there has been any
Trigger Period prior to such Testing Date, on the first quarterly Testing Date
after the end of such prior Trigger Period) on which the Fixed Charges Coverage
Ratio is less than 1.50:1 and ending on the sixth consecutive monthly Testing
Date thereafter on which the Fixed Charges Coverage Ratio (calculated without
taking into account any Covenant Correction Amount) is at least 1.50:1.      
"U.K. Pension Schemes” means all of (a) the Dana Manufacturing Group pension
Scheme established by a trust deed dated 8 June 1993, (b) the Hobourn Group
Pension Scheme established by a trust deed dated 22 December 1983, (c) the Dana
UK Pension Scheme, established by a trust deed dated 5 April 1996 and (d) the Q.
H. Pension Plan, established by a trust deed dated 25 June 1957.       “U.K.
PensionCo” means that Subsidiary of Dana Corporation established (or to be
established) in the United Kingdom that has assumed (or will assume) the
pensions liabilities of all of the U.K Pensions Schemes.       “Unpaid Balance”
means, with respect to any Receivable at any time, the unpaid amount of such
Receivable at such time, excluding any Finance Charges.       “U.S.” means the
United States of America.       “U.S. Dollars” and “$” each mean the lawful
currency of the United States of America.   2.2   Other terms       All terms
defined directly or by incorporation herein shall have the defined meanings when
used in any certificate or other document delivered pursuant hereto unless
otherwise defined therein. For purposes of this Schedule of Definitions and all
such certificates and other documents, unless the context otherwise requires:
(a) accounting terms not otherwise defined herein, and accounting terms partly
defined herein to the

53



--------------------------------------------------------------------------------



 



    extent not defined, shall have the respective meanings given to them under,
and shall be construed in accordance with, GAAP; (b) references to any amount as
on deposit or outstanding on any particular date means such amount at the close
of business on such day; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Schedule of Definitions (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of this Schedule of Definitions (or such certificate or
document); (d) references to any Clause, Schedule or Exhibit are references to
Clauses, Schedules and Exhibits in or to this Schedule of Definitions (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Clause or
definition refer to such paragraph, subsection, clause or other subdivision of
such Clause or definition; (e) the term “including” means “including without
limitation”; (f) references to any Law refer to that Law as amended or
re-enacted from time to time and include any successor Law; (g) references to
any agreement refer to that agreement as from time to time amended,
supplemented, extended, restated or novated or as the terms of such agreement
are waived or modified in accordance with its terms; (h) references to any
Person include that Person’s successors and permitted assigns; (i) references to
“set-off” shall include analogous rights under applicable Law; (j) references to
“good and marketable title” shall include analogous ownership rights under
applicable Law; (k) references to the “knowledge” of any Responsible Officer of
a Person shall be the facts or circumstances actually known to such Person or of
which such Person should have had knowledge after reasonable inquiry,
(l) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (m) wherever in this
Agreement or any other Transaction Document a requirement appears or a statement
is made that, as a result of the transaction contemplated by the relevant
Transaction Documents the Borrower must have “perfected” and “enforceable” title
to the Receivables, or that such Receivables must be “free and clear of any
Adverse Claim”, such requirement or statement, where applicable to the
Receivables transferred pursuant to the French Intermediate Transfer Agreement,
shall not be deemed to be breached merely because under French law a notice
needs to be given to the relevant Obligors in order to ensure that the transfer
is enforceable against third parties, (n) wherever in this Agreement or any
other Transaction Document a requirement appears or a statement is made that, as
a result of the transaction contemplated by the relevant Transaction Documents
the Administrative Agent (acting on its own behalf or on behalf of other
parties) must have a “legal”, “valid”, “perfected” and “enforceable” security
interest under a French Account Security Agreement, such requirement or
statement, where applicable to a security interest assigned pursuant to the
Security Agreement, shall not be deemed to be breached merely because under
French law (x) the security holder under such French Account Security Agreement
is viewed as being the Borrower or the Intermediate Transferor as applicable, or
(y) the Security Agreement will produce an effect under French law different
from the effect that the Security Agreement would have had under Irish law and
the Borrower or the Intermediate Transferor as applicable remain the direct
security holders under the French Account Security Agreements under French law,
(o) notwithstanding any term herein or in any other Transaction Document to the
contrary, prior to the Initial Austrian Effective Date the terms “Existing
Austrian Collection Account”, “Austrian Account Security Agreement”, “Austrian
Collection Account Bank”, “Austrian Intermediate Transfer Agreement”, “Austrian
Originators”, “Austrian RPA”, and terms related thereto shall be disregarded for
all purposes of the Transaction Documents, including for the

54



--------------------------------------------------------------------------------



 



    purposes of the Facility Events and the representations, warranties,
covenants and indemnities therein, provided that this sub-clause (o) shall not
apply with respect to (i) the definitions of Initial Austrian Effective Date,
(ii) the Austrian RPA, and (iii) Clause 3 (General Undertaking) of the
Performance Undertaking, (p) notwithstanding any term herein or in any other
Transaction Document to the contrary, prior to the Initial Belgian Effective
Date the terms “Existing Belgian Collection Account”, “Belgian Account Security
Agreement”, “Belgian Collection Account Bank”, “Belgian Originators”, “Belgian
RPA”, and terms related thereto shall be disregarded for all purposes of the
Transaction Documents, including for the purposes of the Facility Events and the
representations, warranties, covenants and indemnities therein, provided that
this sub-clause (p) shall not apply with respect to (i) the definitions of
Initial Belgian Effective Date, (ii) the Belgian RPA, and (iii) Clause 3
(General Undertaking) of the Performance Undertaking, (q) notwithstanding any
term herein or in any other Transaction Document to the contrary, prior to the
Initial French Effective Date the terms “Existing French Collection Account”,
“French Account Security Agreement”, “French Collection Account Bank”, “French
Intermediate Transfer Agreement”, “French Originators”, “French RPA”, “French
Bill of Exchange” and terms related thereto shall be disregarded for all
purposes of the Transaction Documents, including for the purposes of the
Facility Events and the representations, warranties, covenants and indemnities
therein, provided that this sub-clause (q) shall not apply with respect to
(i) the definitions of Initial French Effective Date, (ii) the French RPA, and
(iii) Clause 3 (General Undertaking) of the Performance Undertaking,
(r) notwithstanding any term herein or in any other Transaction Document to the
contrary, prior to the Initial Italian Effective Date the terms “Existing
Italian Collection Account”, “ Italian Account Security Agreement”, “ Italian
Collection Account Bank”, “ Italian Intermediate Transfer Agreement”, “Italian
Originators”, “Italian RPA”, “RIBA Advance, “RIBA Dilution” and terms related
thereto shall be disregarded for all purposes of the Transaction Documents,
including for the purposes of the Facility Events and the representations,
warranties, covenants and indemnities therein, provided that this sub-clause
(r) shall not apply with respect to (i) the definitions of Initial Italian
Effective Date, (ii) the Italian RPA, and (iii) Clause 3 (General Undertaking)
of the Performance Undertaking, and (s) notwithstanding any term herein or in
any other Transaction Document to the contrary, prior to the Initial Spanish
Effective Date the terms “Existing Spanish Collection Account”, “Spanish Account
Security Agreement”, “Spanish Collection Account Bank”, “Spanish Originators”,
“Spanish RPA”, “Spanish Draft Instrument”, “Spanish Account SPV”, “Spanish
Corporate Services Provider” and terms related thereto shall be disregarded for
all purposes of the Transaction Documents, including for the purposes of the
Facility Events and the representations, warranties, covenants and indemnities
therein, provided that this sub-clause (s) shall not apply with respect to
(i) the definitions of Initial Spanish Effective Date, (ii) the Spanish RPA, and
(iii) Clause 3 (General Undertaking) of the Performance Undertaking.   2.3  
Computation of time periods       Unless otherwise stated in a Transaction
Document, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

55



--------------------------------------------------------------------------------



 



3.   MISCELLANEOUS   3.1   Amendment       No amendment or waiver of any
provision of this Schedule of Definitions or consent to any departure by any
Transaction Party therefrom shall be effective unless in writing signed by the
Administrative Agent, with the prior written consent of the Required Lenders
(and, in the case of any amendment, also signed by the Borrower, the Servicer
and the Performance Undertaking Provider), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall:

  (a)   unless in writing and signed by each Lender (or, in the case of Clause
3.1(a)(ii), each Lender having its fees reduced or delayed or its Commitment
increased) and the Administrative Agent be effective, if the effect of such
amendment:

  (i)   reduces the Principal Balance of, or Interest that is payable on,
account of any Loan or delay any scheduled date for payment thereof;     (ii)  
reduces the fees payable by the Borrower to the Lenders, increases a Lender’s
Commitment or delays the dates on which such fees are payable;     (iii)  
extends the Scheduled Commitment Facility Termination Date or the Maturity Date;
    (iv)   releases any portion of the Collateral if a Facility Event has
occurred and is continuing or would result therefrom;     (v)   changes any of
the provisions of this Clause or the definition of “Required Lenders”;     (vi)
  amends any Facility Suspension Event set forth in Clause 7.1 (Facility
Suspension Events) of the Receivables Loan Agreement or any Facility Termination
Event set forth in Clause 7.2 (Facility Termination Events) of the Receivables
Loan Agreement;     (vii)   amends the definition of “Approved Currency”,
“Defaulted Receivable”, “Maximum Aggregate Principal Balance” or increase the
Applicable MAPB Percentage, the Maximum Percentage Factor or any Concentration
Limit; or     (viii)   releases the Performance Undertaking Provider from its
obligations under the Performance Undertaking;

  (b)   increase the Commitment of any Lender unless in writing and signed by
such Lender;     (c)   change any term used in any Originator Sale Agreement,
unless signed by the Originator which is a party to such Originator Sale
Agreement; or

56



--------------------------------------------------------------------------------



 



  (d)   change any terms used in any Intermediate Transfer Agreement, unless
signed by the Intermediate Transferor.

3.2   Notices       All communications and notices provided for under any
Transaction Document shall be provided in the manner described in Schedule 1
(Address and Notice Information).   3.3   Governing Law       This Schedule of
Definitions shall be governed by and construed in accordance with English law.  
3.4   Execution in counterparts       This Schedule of Definitions may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Schedule of Definitions by facsimile or by electronic file in a
format that is accessible by the recipient shall be effective as delivery of a
manually executed counterpart of this Schedule of Definitions.   4.   ACCESSION
OF ORIGINATORS   4.1   Deed of Accession       Prior to the Initial Effective
Date applicable to an Originator (other than a German Originator) (an “Acceding
Originator”), the Performance Undertaking Provider shall procure that such
Originator shall execute and deliver to the Administrative Agent a Deed of
Accession.   4.2   Effect of Deed of Accession       Immediately upon the Deed
of Accession being countersigned by the Administrative Agent, subject to
agreement between the relevant parties of the applicable Initial Effective Date:

  (a)   the Acceding Originator shall accede to, and shall be bound by and have
the benefit of:

  (i)   this Schedule of Definitions as an Originator; and     (ii)   the
Servicing Agreement as an Original Sub-Servicer; and

  (b)   by doing so, the Acceding Originator:

  (i)   becomes an Originator for the purposes of the Transaction Documents;    
(ii)   is appointed by the Servicer as an Original Sub-Servicer pursuant to
Clause 2.5(b) (Sub-Servicers) of the Servicing Agreement;

57



--------------------------------------------------------------------------------



 



  (iii)   confirms that its address for communications and notices is as set out
in Schedule 1 (Address and Notice Information); and     (iv)   confirms the
appointment of its English Process Agent as its agent for service of process.

4.3   Acknowledgements and confirmations

  (a)   The Performance Undertaking Provider acknowledges and confirms that upon
the accession of the Acceding Originator to this Schedule of Definitions and the
Servicing Agreement, its performance undertaking in Clause 2 (Performance
Undertaking) and indemnity in Clause 3 (General Indemnity) of the Performance
Undertaking shall extend to the Obligations of the Acceding Originator under the
Schedule of Definitions, the Servicing Agreement and the other Transaction
Documents to which such Acceding Originator is party.     (b)   The provision of
this Clause 4 (Accession of Originators) only applies to the accession to the
Transaction Documents of those Originators expressly referred to by their
corporate name in the definitions of Austrian RPA, Belgian RPA, French RPA,
Italian RPA and Spanish RPA. The addition of any other new Originator shall be
effected in accordance with Clause 10.12 (Limitation on the addition and
termination of Originators) of the Receivables Loan Agreement.

58



--------------------------------------------------------------------------------



 



[Schedules Omitted]

 



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The parties have shown their acceptance of the terms of this Schedule of
Definitions by signing it below for the purposes of identification as of the
date first written above.
The Borrower

      Given under the Common Seal
 
    of Dana Europe Financing (Ireland) Limited:
 
   
/s/ Frank Heffernan
 
   
 
   
Director
   
 
   
/s/Michelle Hall
 
   
 
   
Secretary
    Structured Finance Management (Ireland) Limited
as Secretary
   

S-1



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Servicer
DANA INTERNATIONAL LUXEMBOURG SARL

     
Signature:
  /s/ Cornelia v. Künsberg
 
   
Name:
  Cornelia v. Künsberg
 
   
Title/Authority
  : Authorised Director and PoA Holder

   

 



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Lender

          Signed by Adrian Spurling as attorney for
 
        GE LEVERAGED LOANS LIMITED
 
       
/s/ Adrian Spurling
 
       
 
             
 
        under a power of attorney dated 22 March 2007
 
        Attorney for GE LEVERAGED LOANS LIMITED

S-3



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Administrative Agent
Signed by Adrian Spurling as attorney for
GE LEVERAGED LOANS LIMITED

         
/s/ Adrian Spurling
 
       
 
             

under a power of attorney dated 22 March 2007
Attorney for GE LEVERAGED LOANS
LIMITED

 



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Performance Undertaking Provider
DANA INTERNATIONAL LUXEMBOURG SARL

     
Signature:
  /s/ Cornelia v. Künsberg
 
   
Name:
  Cornelia von Künsberg
 
    Title/Authority: Authorised Director and PoA Holder

 



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Intermediate Transferor
Signed by Adrian Spurling as attorney for
GE FACTOFRANCE SNC

         
/s/ Adrian Spurling
 
       
 
             

under a power of attorney dated 16 July 2007
Attorney for GE FACTOFRANCE SNC

S-6



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Subordinated Lender
DANA EUROPE S.A.

         
Signature:
  /s/ Teresa Mulawa
 
   
 
       
Name:
       
 
 
 
   
 
       
Title/Authority:
       
 
 
 
   

S-7



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
Corporate Services Provider
STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED

         
Signature:
  /s/ Frank Heffernan
 
   
 
        Name: Frank Heffernan    
 
        Title/Authority: Director    

S-9



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
REINZ-DICHTUNGS-GMBH

         
Signature:
  /s/ Cornelia v. Künsberg
 
   
 
        Name: Cornelia von Künsberg    
 
        Title/Authority: PoA Holder    

 



--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
SPICER GELENKWELLENBAU GMBH

         
Signature:
  /s/ Cornelia v. Künsberg
 
   
 
        Name: Cornelia von Künsberg    
 
        Title/Authority: PoA Holder    





--------------------------------------------------------------------------------



 



EXECUTION of Schedule of Definitions
The Subordinated Guarantor
DANA INTERNATIONAL LUXEMBOURG SARL

         
Signature:
  /s/ Teresa Mulawa
 
   
 
       
Name:
       
 
 
 
   
 
       
Title/Authority:
       
 
 
 
   

S-19